 

Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

SPRYANCE, INC.

THE PRINCIPAL STOCKHOLDERS LISTED ON THE SIGNATURE PAGES

HERETO,

THE STOCKHOLDERS’ REPRESENTATIVE,

TRANSCEND SERVICES, INC.

AND

TRANSCEND ACQUISITION CORPORATION

OCTOBER 21, 2010



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS

     1    Article II THE MERGER      12   

2.1

 

The Merger

     12   

2.2

 

Certificate of Merger

     12   

2.3

 

Certificate of Incorporation; Bylaws

     13   

2.4

 

Directors and Officers

     13   

2.5

 

Merger Consideration; Effect on Stock

     13   

2.6

 

Effect on Restricted Stock, Options and Warrants

     14   

2.7

 

Dissenting Shares

     15   

2.8

 

The Closing Date

     15   

2.9

 

The Closing

     15   

2.10

 

Payments

     16   

Article III CONDITIONS TO CLOSING

     18   

3.1

 

Conditions to the Obligations of the Buyer and Merger Sub

     18   

3.2

 

Conditions to the Obligations of the Company and Principal Stockholders

     20   

Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     22   

4.1

 

Organization and Corporate Power

     22   

4.2

 

Authorization of Transaction

     22   

4.3

 

Capitalization

     23   

4.4

 

Subsidiaries; Investments

     23   

4.5

 

Absence of Conflicts

     23   

4.6

 

Financial Statements

     24   

4.7

 

Absence of Undisclosed Liabilities

     24   

4.8

 

Absence of Certain Developments

     25   

4.9

 

Title to Assets

     26   

4.10

 

Taxes

     27   

4.11

 

Contracts and Commitments

     29   

4.12

 

Intellectual Property

     31   

4.13

 

Brokerage

     36   

4.14

 

Governmental Licenses and Permits

     36   

4.15

 

Employment and Labor Matters

     37   

4.16

 

Insurance

     40   

4.17

 

Affiliate Transactions

     40   

4.18

 

Environmental Matters

     40   

4.19

 

Safety Matters

     41   

4.20

 

Privacy; Data Protection

     41   

4.21

 

International Transactions

     42   

4.22

 

Litigation and Compliance with Law

     43   

4.23

 

Books and Records

     43   

 

i



--------------------------------------------------------------------------------

 

4.24

 

Bank Accounts, Letters of Credit and Powers of Attorney

     43   

4.25

 

Customers and Suppliers

     44   

4.26

 

Warranties to Customers

     44   

4.27

 

Internal Controls

     45   

4.28

 

Accounts Receivable

     45   

4.29

 

Accuracy of Information Furnished by the Company

     45   

Article V REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL STOCKHOLDERS

     46   

5.1

 

Organization and Power

     46   

5.2

 

Authorization

     46   

5.3

 

Absence of Conflicts

     46   

5.4

 

Title

     47   

5.5

 

Litigation

     47   

Article VI REPRESENTATIONS AND WARRANTIES OF THE BUYER AND MERGER SUB

     47   

6.1

 

Organization and Power

     47   

6.2

 

Authorization of Transaction

     47   

6.3

 

Absence of Conflicts

     48   

6.4

 

Litigation

     48   

6.5

 

Brokers’ Fees

     48   

Article VII COVENANTS OF THE PARTIES

     48   

7.1

 

Access and Investigation

     48   

7.2

 

Operation of the Company’s Business

     48   

7.3

 

Required Approvals.

     50   

7.4

 

Notification

     50   

7.5

 

No Negotiation

     51   

7.6

 

Release of Liens

     51   

7.7

 

Intentionally omitted

     51   

7.8

 

Stockholder Approval

     51   

7.9

 

Certain Tax Matters

     52   

7.10

 

New Employment Arrangements

     56   

7.11

 

Payment of Personnel Transaction Costs

     56   

Article VIII TERMINATION

     57   

8.1

 

Termination Events

     57   

8.2

 

Effect of Termination

     57   

Article IX SURVIVAL, INDEMNIFICATION AND RELATED MATTERS

     57   

9.1

 

Survival

     57   

9.2

 

Indemnification

     58   

9.3

 

Manner of Payment

     64   

Article X ADDITIONAL AGREEMENTS

     64   

10.1

 

Press Releases and Announcements

     64   

 

ii



--------------------------------------------------------------------------------

 

10.2

 

Further Assurances

     64   

10.3

 

Expenses

     64   

10.4

 

Stockholders’ Representative

     64    Article XI MISCELLANEOUS      65   

11.1

 

Amendment

     65   

11.2

 

Waiver

     65   

11.3

 

Notices

     66   

11.4

 

Binding Agreement; Assignment

     66   

11.5

 

Severability

     66   

11.6

 

No Strict Construction

     66   

11.7

 

Captions

     67   

11.8

 

Entire Agreement

     67   

11.9

 

Counterparts

     67   

11.10

 

Governing Law; Venue

     67   

11.11

 

Waiver of Jury Trial

     67   

11.12

 

Parties in Interest

     67   

11.13

 

Exhibits and Schedules

     68   

11.14

 

Certain Interpretive Matters and Definitions

     68   

 

LIST OF EXHIBITS    Exhibit A    Form of Escrow Agreement Exhibit B    Form of
Payment Agent Agreement Exhibit C    Form of Transmittal Letter Exhibit D   
Form of Noncompetition Agreement Exhibit E    Form of Legal Opinion

 

iii



--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made as of October 21,
2010, by and among Spryance, Inc., a Delaware corporation (the “Company”); the
stockholders of the Company listed on the signatures pages hereto (the
“Principal Stockholders”); Beecken Petty O’Keefe & Company, LLC, a Delaware
limited liability company, as the Stockholders’ Representative; Transcend
Services, Inc., a Delaware corporation (the “Buyer”); and Transcend Acquisition
Corporation, a Delaware corporation (the “Merger Sub”). The Company, the
Principal Stockholders, the Stockholders’ Representative, the Buyer and the
Merger Sub are each referred to herein as a “Party” and collectively as the
“Parties.”

STATEMENT OF PURPOSE

A. The Buyer, the Merger Sub and the Company wish to effect a business
combination through a merger of the Merger Sub with and into the Company on the
terms and conditions set forth in this Agreement and in accordance with the
Delaware General Corporation Law (the “DGCL”).

B. The respective Boards of Directors of each of the Buyer, the Merger Sub and
the Company have (i) unanimously approved this Agreement, the Merger and the
other transactions contemplated by this Agreement and (ii) determined that this
Agreement, the Merger and the other transactions contemplated by this Agreement
are advisable and in the best interest of their corporation and their
corporation’s stockholders.

C. The requisite Stockholders of the Company have duly approved and adopted this
Agreement, the Merger and the Transaction in accordance with the DGCL.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises made herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

“Action” means any claims, charges, arbitrations, grievances, actions, suits,
proceedings or investigations.

“Affidavit” has the meaning set forth in Section 2.10(c).

“Affiliate” means and includes, with respect to a specified Person, any other
Person that directly or indirectly controls, is controlled by or is under common
control with such specified Person, where “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such specified Person, whether through the ownership
of voting securities, contract or otherwise.



--------------------------------------------------------------------------------

 

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any similar combined, consolidated or unitary group defined under any
state, local or foreign income Tax law).

“Aggregate Exercise Price” means the aggregate of (i) the exercise price of the
Options issued and outstanding immediately prior to the cancellation of such
Options pursuant to Section 2.6 hereof; and (ii) the exercise price of the
Warrants issued and outstanding immediately prior to the the cancellation of
such Warrants pursuant to Section 2.6 hereof;

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Ancillary Agreements” means the other agreements attached (or forms of which
are attached) as exhibits to this Agreement, and any document, certificate or
instrument delivered pursuant hereto or thereto.

“Basket” has the meaning set forth in Section 9.2(e)(iii).

“Business Day” means any day other than Saturday, Sunday or any other day on
which banks in Atlanta, Georgia or New York, New York are closed.

“Buyer” has the meaning set forth in the introductory paragraph hereof.

“Buyer Indemnitees” has the meaning set forth in Section 9.2(a)(iii).

“Cap Amount” means an amount equal to $1,000,000. For the avoidance of doubt,
the Cap Amount shall be reduced on a dollar for dollar basis by the amount of
any disbursements from the Escrow Fund to the Company and any other Buyer
Indemnitees, including, without limitation, any Losses paid under Section 7.9(b)
(but not under 7.9(a)) and any Losses paid under Section 9.2(a)(i)(G).

“Capitalized Lease Indebtedness” means the Indebtedness of the Company and its
Subsidiaries as of the Effective Time which constitutes capitalized leases as
defined by GAAP.

“Cash” means the amount of cash and cash equivalents (determined in accordance
with GAAP).

“Certificate of Incorporation” means the Company’s Fourth Amended and Restated
Certificate of Incorporation, as filed with the Secretary of State of the State
of Delaware on November 8, 2006, as amended on November 29, 2007.

“Certificate of Merger” has the meaning set forth in Section 2.2.

“Certificates” means, collectively, the Common Certificates and the Preferred
Certificates.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601, et seq.), as amended, and all rules,
regulations and standards issued thereunder.

 

2



--------------------------------------------------------------------------------

 

“Closing” has the meaning set forth in Section 2.8.

“Closing Date” has the meaning set forth in Section 2.8.

“Closing Deadline” has the meaning set forth in Section 8.1(a).

“COBRA” has the meaning set forth in Section 4.15(j).

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Certificate” shall mean a stock certificate which immediately prior to
the Effective Time represented any shares of Common Stock.

“Company Intellectual Property” means any and all Technology and any and all
Intellectual Property Rights associated therewith, including Company Registered
Intellectual Property Rights, that is or are owned (in whole or in part) by,
purported to be owned by, exclusively licensed to or otherwise exclusively
controlled by, or purported to be exclusively licensed to or otherwise
exclusively controlled by, the Company and/or its Subsidiaries.

“Company Registered Intellectual Property Rights” means all of the Registered
Intellectual Property owned by, filed in the name of, or applied for the Company
and its Subsidiaries.

“Company Software” has the meaning set forth in Section 4.12(u) of this
Agreement.

“Common Stock” means the shares of the Company’s Common Stock, par value $0.01
per share. For the avoidance of doubt, “Common Stock” includes Restricted Stock.

“Company” has the meaning set forth in the introductory paragraph hereof.

“Company Bylaws” means the Second Amended and Restated Bylaws of the Company,
effective as of March 11, 2005.

“Company Stock” means Common Stock and Preferred Stock.

“Confidential Information” means any confidential information with respect to
the Company’s business, including methods of operation, pending or completed
acquisitions of any company, division or other business unit, prices, fees,
costs, plans, designs, technology, inventions, trade secrets, know-how,
software, marketing methods, policies, plans, personnel, customers, suppliers,
competitors, markets or other specialized information or proprietary matters.

“Confidentiality Agreement” means that certain confidentiality agreement between
the Buyer and the Company, dated June 22, 2010.

“contract” means any contract, lease, license, indenture, agreement, commitment
or other legally binding arrangement, whether written or oral.

 

3



--------------------------------------------------------------------------------

 

“Copyrights” has the meaning set forth within the definition of Intellectual
Property Right(s) herein.

“Customer Loss Liquidated Damages” means an amount equal to 25% of the
annualized revenue for a Terminated Customer calculated as the total revenue for
the three months prior to the date of the termination notice.

“Designated Representations” has the meaning set forth in Section 9.1.

“DGCL” has the meaning set forth in the Statement of Purpose.

“Dispute Period” means the period ending thirty (30) days following receipt by
an Indemnifying Party of a notice from an Indemnified Party pursuant to
Section 9.2(c)(i).

“Dissenting Shares” has the meaning set forth in Section 2.7.

“Domain Names” has the meaning set forth within the definition of Intellectual
Property Right(s) herein.

“Effective Time” has the meaning set forth in Section 2.2.

“Environmental Liabilities” means any obligations or liabilities that are
(a) related to environmental issues, or (b) based upon or related to Pollutants
or any provision of Environmental Requirements. The term “Environmental
Liabilities” includes: (A) fines, penalties, judgments, awards, settlements,
losses, damages, costs, fees (including reasonable attorneys’ and consultants’
fees), expenses and disbursements; (B) defense and other responses to any
administrative or judicial Proceeding (including notices, claims, complaints,
Orders, suits and other assertions of liability); and (C) financial
responsibility for cleanup costs and injunctive relief, including any corrective
or remedial actions, and natural resource damages or remedial measures.

“Environmental Requirements” means all Legal Requirements concerning pollution
or protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
distribution, labeling, testing, processing, Release, threatened Release,
control, or cleanup of any Pollutants, as such of the foregoing are in effect,
prior to or on the Closing Date.

“ERISA” has the meaning set forth in Section 4.15(f).

“Escrow Agent” means JPMorgan Chase Bank, National Association.

“Escrow Agreement” means the Escrow Agreement dated as of the Closing Date by
and among the Buyer, the Escrow Agent and the Stockholders’ Representative, in
substantially the form of Exhibit A attached hereto.

“Escrow Amount” means $1,000,000.00.

“Escrow Fund” has the meaning set forth in Section 2.10(b)(i).

 

4



--------------------------------------------------------------------------------

 

“Executives” means each of Vince Estrada, Dennis Paulik, Singh Rawat, and S.
Prasanna.

“Existing Debt” means all Indebtedness of the Company and its Subsidiaries.

“Existing Debt Payoff Amount” means the amount necessary to fully discharge the
Existing Debt outstanding as of the Effective Time, other than the Existing Debt
identified on Schedule 3.1(f)(vii), including any fees and expenses due in
connection with such discharge.

“Financial Statements” has the meaning set forth in Section 4.6.

“Foreign Subsidiary Cash” means the amount of cash and cash equivalents
(determined in accordance with GAAP) held by the Company’s non-U.S.
Subsidiaries.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Authority” means any domestic or foreign government, including any
federal, provincial, state, territorial or municipal government, and any
government agency, court, tribunal, commission or other instrumentality or
authority exercising or purporting to exercise executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, government, and any
official of any of the foregoing.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended, and the rules and regulations thereunder.

“HITECH” means the Health Information Technology for Economic and Clinical
Health Act, enacted as part of the American Recovery and Reinvestment Act of
2009, as amended, and the rules and regulations thereunder.

“Holder” means a holder of Company Stock, Options or Warrants.

“Indebtedness” means, with respect to the Company and its Subsidiaries, without
duplication, (i) any indebtedness for borrowed money, whether short term or long
term, or for the deferred purchase price of property or services, (ii) any
Capitalized Lease Indebtedness or other indebtedness arising under conditional
sales contracts and other similar title retention instruments, (iii) all
liability in respect of outstanding letters of credit, acceptances and similar
obligations, (iv) all interest, fees, prepayment premiums, penalties, breakage
costs and other expenses owed with respect to indebtedness described in the
foregoing clauses (i) through (iv), and (v) all indebtedness referred to in the
foregoing clauses (i) through (iv) of any Person other than the Company that is
directly or indirectly guaranteed by the Company or any of its Subsidiaries.

“Indemnified Party” has the meaning set forth in Section 9.2(c)(i).

“Indemnifying Party” has the meaning set forth in Section 9.2(c)(i).

 

5



--------------------------------------------------------------------------------

 

“Intellectual Property Right(s)” means any or all of the following and all
rights in, arising out of, or associated therewith: (i) all United States and
foreign patents and utility models, including utility patents, design patents,
and all registrations and applications therefore and all reissues, divisionals,
re-examinations, corrections, renewals, extensions, provisionals, continuations
and continuations in-part thereof, and other derivatives and certificates
associated therewith, and equivalent or similar rights anywhere in the world in
inventions and discoveries, including, without limitation, invention disclosures
(“Patents”); (ii) all trade secrets, research records, processes, procedures,
manufacturing formulae, technical know-how, technology, blue prints, designs,
plans, inventions and confidential or proprietary information throughout the
world (“Trade Secrets”); (iii) all copyrights, copyright registrations and
applications therefore and all other rights corresponding thereto throughout the
world (“Copyrights”); (iv) all mask works, mask work registrations and
applications therefore, and any equivalent or similar rights (“Mask Works”);
(v) all industrial designs and any registrations and applications therefore
throughout the world; (vi) all rights in domain names and applications and
registrations therefore (“Domain Names”); (vii) all trade names, trade dress,
logos or other corporate designations, common law trademarks and service marks,
trademark and service mark registrations and applications therefore and all
goodwill associated therewith throughout the world (“Trademarks”); and
(viii) any similar, corresponding or equivalent rights to any of the foregoing
anywhere in the world, including, without limitation, moral rights and publicity
rights.

“IRS” has the meaning set forth in Section 4.15(g).

“Knowledge” means with respect to an individual, that such individual will be
deemed to have knowledge of a particular fact or other matter if that individual
is actually aware of that fact or matter, following reasonable inquiry. As
applied to the Company and its Subsidiaries in this Agreement, “Knowledge” means
that any of the Executives is actually aware of a particular fact or other
matter, following reasonable inquiry. As applied to the Buyer or the Merger Sub
in this Agreement, “Knowledge” means that Lance Cornell is actually aware of a
particular fact or other matter, following reasonable inquiry.

“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Authority.

“Leased Premises” means all leasehold or subleasehold estates and other rights
to use or occupy any land, buildings, structures, improvements, fixtures or
other interest in real property held by the Company or any Subsidiary.

“Leases” means all leases, subleases, or other contracts pursuant to which the
Company or any of its Subsidiaries holds any Leased Premises.

“Legal Requirement” means and includes any federal, state, provincial, local,
municipal, foreign, international, multinational, judicial Orders and
determinations or other administrative Orders and determinations, constitution,
law, ordinance, regulation or similar provision having the force or effect of
law, rule or principle of common law, regulation, statute, or treaty, as the
same are in effect or enacted on or prior to the Closing Date.

 

6



--------------------------------------------------------------------------------

 

“Letter of Transmittal” means a letter of transmittal in the form attached
hereto as Exhibit C.

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

“Licenses” has the meaning set forth in Section 4.14(a).

“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), charge, encumbrance or other similar arrangement
or interest in real or personal property.

“Loss” has the meaning set forth in Section 9.2(a)(i).

“Mask Works” has the meaning set forth within the definition of Intellectual
Property Right(s) herein.

“Material Adverse Change” means, any effect or change that would be (or could
reasonably be expected to be) materially adverse to the business, assets,
condition (financial or otherwise), operating results or operations of the
Company and its Subsidiaries, taken as a whole, or to the ability of the Company
to consummate timely the transactions contemplated hereby (regardless of whether
or not such adverse effect or change can be or has been cured at any time or
whether Buyer has knowledge of such effect or change on the date hereof),
excluding, however, any events or circumstances affecting the medical
transcription industry generally.

“Material Contract” has the meaning set forth in Section 4.11(a).

“Merger” has the meaning set forth in Section 2.1.

“Merger Consideration” has the meaning set forth in Section 2.5(a).

“Merger Sub” has the meaning set forth in the introductory paragraph hereof.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to nature, scope,
magnitude, quantity and frequency) that does not require any board of director
or shareholder approval or any other separate or special authorization of any
nature and similar in nature, scope and magnitude to actions customarily taken
in the ordinary course of the normal day-to-day operations of other Persons that
are in the same line of business.

“Option” means an option to purchase Common Stock or Preferred Stock that has
been granted by the Company.

“Option Consideration” means: (i) with respect to any Option exercisable for
Common Stock, an amount equal to the share of the Merger Consideration as set
forth on Schedule 2.5 hereof allocated to the Optionholder with respect to its
Common Stock (less the aggregate

 

7



--------------------------------------------------------------------------------

exercise price for said Common Stock pursuant to the applicable Option); and
(ii) with respect to any Option exercisable for Preferred Stock, an amount equal
to the share of the Merger Consideration as set forth on Schedule 2.5 hereof
allocated to the Optionholder with respect to its shares of Preferred Stock
(less the aggregate exercise price for said Preferred Stock pursuant to the
applicable Option).

“Optionholder” means a holder of an Option.

“Order” means any order, injunction, judgment, decree, ruling, writ, arbitration
decision, award or assessment of a Governmental Authority.

“Party” and “Parties” has the meaning set forth in the introductory paragraph
hereof.

“Patents” has the meaning set forth in the definition of Intellectual Property
Rights herein.

“Payment Agent” has the meaning set forth in Section 2.10(a).

“Payment Agent Agreement” means the Payment Agent Agreement dated as of the
Closing Date by and among the Buyer, the Company, the Stockholders’
Representative and the Payment Agent in substantially the form of Exhibit B
attached hereto.

“Payment Fund” has the meaning set forth in Section 2.10(a).

“Payment Fund Amount” means the sum of the Merger Consideration minus the Escrow
Amount.

“PBGC” has the meaning set forth in Section 4.15(h).

“Pension Plan” has the meaning set forth in Section 4.15(j).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Authority.

“Personnel Transaction Costs” means $1,400,000.00.

“Plan” has the meaning set forth in Section 4.15(f).

“Pollutant” includes any “hazardous substance” and any “pollutant or
contaminant” as those terms are defined in CERCLA; any “hazardous waste” as that
term is defined in RCRA; and any “hazardous material” as that term is defined in
the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), as
amended; and including any petroleum product or byproduct, solvent, flammable or
explosive material, radioactive material, asbestos, polychlorinated biphenyls
(PCBs), toxic chemical, dioxins, dibenzofurans, contaminant, heavy metals (to
the extent they do not occur naturally), radon gas, mold, mold spores and
mycotoxins and radiation; and including any other substance, waste or material
that is reasonably determined to present a threat, hazard or risk to human
health or the environment or is regulated by, or for which standards of conduct
are imposed under, any Environmental Requirement.

 

8



--------------------------------------------------------------------------------

 

“Pre-Closing Tax Period” has the meaning set forth in Section 7.9(a).

“Preferred Certificate” shall mean a stock certificate which immediately prior
to the Effective Time represented any shares of Preferred Stock.

“Preferred Stock” means the shares of the Company’s Series B-1, B-2, B-3, C, D
and E Preferred Stock, par value $0.01 per share.

“Principal Stockholders” has the meaning set forth in the introductory paragraph
hereof.

“Principal Stockholder Pro Rata Percentage” means with respect to each Principal
Stockholder, a percentage equal to the pro rata share of the Merger
Consideration payable to the Principal Stockholder in accordance with the
Certificate of Incorporation as set forth on Schedule 2.5 attached hereto. The
Principal Stockholder Pro Rata Percentage of each Principal Stockholder is set
forth on Schedule 2.5 hereof.

“Prior Year Financial Statements” has the meaning set forth in Section 4.6.

“Proceeding” means any action, arbitration, audit, demand, examination, hearing,
claim, complaint, charge, investigation, litigation, proceeding or suit (whether
civil, criminal, administrative, judicial or investigative, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

“Pro Rata Percentage” means with respect to each Holder, a percentage equal to
the pro rata share of the Merger Consideration payable to the Holder in
accordance with the Certificate of Incorporation as set forth on Schedule 2.5
attached hereto.

“PTO” has the meaning set forth in Section 4.12(a).

“Public Software” has the meaning set forth in Section 4.12(u).

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended, and all rules, regulations and standards issued thereunder.

“Registered Intellectual Property Right(s)” means any and all United States,
foreign, national and international: (i) Patents; (ii) registered Trademarks,
applications to register Trademarks, including intent to use applications, or
other registrations or applications related to Trademarks; (iii) Copyrights
registrations and applications to register Copyrights; (iv) Mask Work
registrations and applications to register Mask Works; (v) Domain Name
registrations; and (vi) any other Intellectual Property Rights related thereto
that are the subject of an application, certificate, filing, registration or
other document issued by, filed with, or recorded by, any state, government or
other public or private legal authority at any time.

 

9



--------------------------------------------------------------------------------

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, placing,
discarding, abandonment, or disposing into the environment (including the
placing, discarding or abandonment of any barrel, container or other receptacle
containing any Pollutant).

“Representative” means, with respect to a particular Person, any director,
officer, manager, member, partner, stockholder, employee, agent, consultant,
advisor, accountant, financial advisor, legal counsel or other representative of
that Person.

“Restricted Stock” means the restricted Common Stock (whether or not vested)
that has been granted by the Company.

“Restricted Stock Consideration” means, with respect to each share of Restricted
Stock, an amount equal to the share of the Merger Consideration as set forth on
Schedule 2.5 hereof minus the Restricted Stock Debt Amount.

“Restricted Stock Debt Amount” means, with respect to each share of Restricted
Stock, an amount equal to the debt owed by the holder thereof to the Company in
respect of such share.

“Reviewed Financial Statements” has the meaning set forth in Section 4.6.

“Safety Requirements” means all Legal Requirements concerning public health and
safety, product safety, product liability, worker health and safety, including
the Occupational Safety and Health Act, as enacted or in effect, on or prior to
the Closing Date.

“Stock Option Plans” means the Spryance, Inc. 2000 Stock Option Plan.

“Stockholder” means a holder of Company Stock.

“Stockholder Indemnitees” has the meaning set forth in Section 9.2(b).

“Stockholders’ Representative” has the meaning set forth in Section 10.4.

“Stockholders’ Transaction Expenses” means, to the extent payable by the Company
and its Subsidiaries (and not paid by the Company and its Subsidiaries or the
Holders before the Closing), all costs and expenses incurred by or on behalf of
the Company, its Subsidiaries and the Holders in connection with the
preparation, execution and performance of this Agreement (including the
reasonable costs of preparing and mailing the notices provided for in
Section 7.8(b) hereof) and the Ancillary Agreements, including all fees and out
of pocket expenses due all attorneys, accountants and financial advisors of the
Company, its Subsidiaries and the Holders (including, the Tax Return preparation
relating to the period ending on or before the Closing Date, but excluding, for
the avoidance of doubt, any income Taxes imposed on the Holders as a result of
the Transaction).

“Straddle Period” has the meaning set forth in Section 7.9(b).

“Subsidiary” “Subsidiaries” means, as of the relevant date of determination,
with respect to any Person, a corporation or other Person of which 50% or more
of the voting power of the

 

10



--------------------------------------------------------------------------------

outstanding voting equity securities or 50% or more of the outstanding economic
equity interest is held, directly or indirectly, by such Person. Unless
otherwise qualified, or the context otherwise requires, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Seller and its Subsidiaries.

“Sufficient Stockholder Vote” has the meaning set forth in Section 4.2.

“Surviving Corporation” has the meaning set forth in Section 2.1.

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property owned or leased by the Company.

“Tax” or “Taxes” means (i) any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing, (ii) any liability for or in
respect of the payment of any amount of a type described in clause (i) of this
definition as a result of being or having been a member of an Affiliated Group,
or (iii) any liability for or in respect of the payment of any amount described
in clauses (i) or (ii) of this definition as a transferee or successor, by
contract or otherwise.

“Tax Contest” means any audit, claim, dispute or controversy relating to Taxes,
including any Proceeding, assessment or adjustment.

“Tax Effective Time” has the meaning set forth in Section 7.9(b).

“Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related, supporting,
supplemental, or amending schedules, statements or information) filed or
required to be filed in connection with the determination, assessment or
collection of Taxes of any party or the administration of any laws, regulations
or administrative requirements relating to any Taxes.

“Technology” means any or all of the following: (i) products of the Company or
any of its Subsidiaries and any works of authorship including, without
limitation, computer programs, source code and executable code, whether embodied
in software, firmware or otherwise, documentation, designs, files, net lists,
formulas, records, data and mask works; (ii) inventions (whether or not
patentable), ideas, improvements, discoveries, developments, designs and
techniques, information regarding plans for research, and technology;
(iii) proprietary and confidential information, including technical data and
customer and supplier lists and information related thereto, financial analysis,
marketing and selling plans, business plans, budgets and unpublished financial
statements, licenses, prices and costs, general intangibles, trade secrets and
know how; (iv) databases, data compilations and collections and technical data;
(v) logos, trade names, trade dress, Trademarks, service marks; (vi) domain
names and websites; (vii) tools, services, methods and processes; and (viii) all
instantiations of the foregoing in any form and embodied in any media.

 

11



--------------------------------------------------------------------------------

 

“Terminated Customer” means a customer of the Company or a Subsidiary of the
Company that gives written notice of termination between October 18, 2010 and 90
days after the Closing Date.

“Third Party Proceeding” has the meaning set forth in Section 9.2(c)(i).

“Trademarks” has the meaning set forth within the definition of Intellectual
Property Right(s) herein.

“Trade Secrets” has the meaning set forth within the definition of Intellectual
Property Right(s) herein.

“Transaction” means the transactions contemplated by this Agreement and the
Ancillary Agreements.

“Treasury Regulation” means any Treasury Regulations (including temporary
regulations) promulgated by the United States Department of the Treasury with
respect to the Code, as amended.

“Unaudited Financial Statements” has the meaning set forth in Section 4.6.

“Warrants” means, collectively, the warrants described on Schedule 4.3.

“Warrant Consideration” means, with respect to any Warrant, a cash amount equal
to the portion of the Merger Consideration allocated to each Warrantholders as
set forth on Schedule 2.5 hereof (less the aggregate exercise price for the
Company Stock pursuant to the applicable Warrant).

“Warrantholder” means a holder of a Warrant.

ARTICLE II

THE MERGER

2.1 The Merger. Upon the terms and subject to the conditions of this Agreement,
at the Effective Time, the Merger Sub shall, pursuant to the provisions of the
DGCL, be merged with and into the Company (the “Merger”), and the separate
corporate existence of the Merger Sub shall thereupon cease in accordance with
the provisions of the DGCL. The Company shall be the surviving corporation in
the Merger and shall continue to exist as the surviving corporation pursuant to
the provisions of the DGCL. The separate corporate existence of the Company with
all its rights, privileges, powers and franchises shall continue unaffected by
the Merger. The Merger shall have the effects specified in the DGCL. From and
after the Effective Time, the Company is sometimes referred to herein as the
“Surviving Corporation.”

2.2 Certificate of Merger. On the Closing Date and subject to the terms and
conditions of this Agreement, the parties hereto shall cause the Merger to be
consummated by filing the certificate of merger (the “Certificate of Merger”)
with the Secretary of State of the State of Delaware and by making all other
filings or recordings required under the DGCL in connection with the Merger, in
such form as is required by, and executed in accordance with, the

 

12



--------------------------------------------------------------------------------

relevant provisions of the DGCL. The Merger shall be effective at the time and
on the date of the filing of the Certificate of Merger in accordance with the
DGCL, which filing shall occur on the Closing Date (the “Effective Time”).

2.3 Certificate of Incorporation; Bylaws. At the Effective Time, the Certificate
of Incorporation of the Company shall be amended so as to read in its entirety
as set forth in Exhibit A to the Certificate of Merger and as so amended shall
be the Certificate of Incorporation of the Surviving Corporation until
thereafter amended as provided by the DGCL and such Certificate of
Incorporation. The bylaws of the Merger Sub in effect immediately prior to the
Effective Time shall be the bylaws of the Surviving Corporation until amended in
accordance with applicable law.

2.4 Directors and Officers. From and after the Effective Time, until the earlier
of their resignation or removal or until their respective successors are duly
elected or appointed and qualified in accordance with applicable law, (i) the
directors of the Surviving Corporation shall be those persons who were the
directors of the Merger Sub immediately prior to the Effective Time, and
(ii) the officers of the Surviving Corporation shall be those persons who were
the officers of the Merger Sub immediately prior to the Effective Time.

2.5 Merger Consideration; Effect on Stock.

(a) Merger Consideration. The aggregate merger consideration due with respect to
the securities of the Company shall consist of an amount of cash equal to the
sum of (i) $7,500,000.00, minus (ii) the Personnel Transaction Costs, minus
(iii) the Existing Debt Payoff Amount, minus (iv) the Stockholders’ Transaction
Expenses as set forth on Schedule 2.5, as such amounts may be adjusted after the
Closing pursuant to Article IX, plus (v) the Cash of the Company and HCR
Information Corporation which the Company has determined is $553,945.00 (the
“Merger Consideration”). The Merger Consideration shall be allocated and paid in
accordance with Schedule 2.5 attached hereto. The Company and the Principal
Stockholders warrant that the payment of the Merger Consideration in accordance
with Schedule 2.5 hereof is true and correct and otherwise in accordance with
the Certificate of Incorporation (and all other applicable charter documents of
the Company and contracts relating to rights to Company Stock), and no Person
has any other rights to any portion of the Merger Consideration except as set
forth in Schedule 2.5 hereof.

(b) Effect on Company Stock.

(i) As of the Effective Time, by virtue of the Merger and without any action on
the part of any holder thereof or any party hereto, each share of Preferred
Stock issued and outstanding immediately prior to the Effective Time (except for
shares held in the Company’s treasury) shall be cancelled and converted into the
right to receive said holder’s portion of the Merger Consideration in accordance
with Schedule 2.5 hereof, if any, without interest.

(ii) As of the Effective Time, by virtue of the Merger and without any action on
the part of any holder thereof or any party hereto, each share of Common Stock
issued and outstanding immediately prior to the Effective Time (except for
shares held in the

 

13



--------------------------------------------------------------------------------

Company’s treasury) shall be cancelled and converted into the right to receive
said holder’s portion of the Merger Consideration in accordance with Schedule
2.5 hereof, if any, without interest.

(iii) Shares of Common Stock in the Company’s treasury shall be cancelled and
retired and shall cease to exist, and no payment shall be made in respect
thereof.

(iv) From and after the Effective Time, the holders of Company Stock shall cease
to have any rights with respect to such Company Stock, except the right to
receive the applicable portion of the Merger Consideration in accordance with
Schedule 2.5 hereof. After the Effective Time, there shall be no transfers on
the stock transfer books of the Surviving Corporation of the shares of Company
Stock that were outstanding immediately prior to the Effective Time. If, after
the Effective Time, Certificates or Affidavits, as the case may be, are
presented to the Surviving Corporation, they shall be cancelled and exchanged
for the Merger Consideration as provided for, and in accordance with, the
provisions of Section 2.10.

(c) Effect on Capital Stock of Merger Sub. As of the Effective Time, each share
of capital stock of the Merger Sub issued and outstanding immediately prior to
the Effective Time shall, without any action on the part of Merger Sub, be
converted on a one-for-one basis into shares of the corresponding class of
capital stock of the Surviving Corporation.

2.6 Effect on Restricted Stock, Options and Warrants.

(a) Restricted Stock. Immediately prior to the Effective Time, in connection
with the Merger, the Company shall cause all restrictions on each share of
Restricted Stock to lapse in accordance with the terms of such share of
Restricted Stock’s award agreement. At the Effective Time, each share of
Restricted Stock shall be automatically converted into and represent only the
right to receive an amount equal to the Restricted Stock Consideration, if any,
with respect to such Restricted Stock (subject to any adjustments specified
herein and subject to any applicable withholding Tax as specified in
Section 2.10(e)(iii)). Each holder of Restricted Stock shall be deemed to have
received holder’s full share of the Merger Consideration as set forth on
Schedule 2.5 hereof with respect to each share of Restricted Stock and to have
repaid the Restricted Stock Debt Amount associated with such share of Restricted
Stock.

(b) Options. Immediately prior to the Effective Time, in connection with the
Merger, the Company shall cause all restrictions on each Option to lapse. At the
Effective Time, all Options then outstanding that have not been exercised will
be cancelled in exchange for a right to receive a cash payment in the amount of
the Option Consideration, if any, with respect to such Options (subject to any
adjustments specified herein and any applicable withholding Tax as specified in
Section 2.10(e)(iii), and without interest). Thereafter, such Options thereupon
shall no longer represent the right to purchase Common Stock, Preferred Stock or
any other equity security of the Company, the Buyer, the Merger Sub or any other
Person or the right to receive any other consideration. The Company shall take
all necessary steps as may be required to effect the provisions of
Section 2.6(a) and (b).

 

14



--------------------------------------------------------------------------------

 

(c) Warrants. At the Effective Time, all Warrants then outstanding that have not
been exercised will be cancelled in exchange for a right to receive a cash
payment in the amount of the Warrant Consideration, if any, with respect to such
Warrants (subject to any adjustments specified herein and without interest).
Thereafter, such Warrants shall no longer represent the right to purchase Common
Stock, Preferred Stock or any other equity security of the Company, the Buyer,
the Merger Sub or any other Person or the right to receive any other
consideration.

(d) Waivers. Prior to the Closing, the Company shall use its commercially
reasonable efforts to obtain any necessary waivers, consents or releases, in
form and substance reasonably satisfactory to the Buyer, from the holders of
Restricted Stock, Options and Warrants required to give effect to the
transactions contemplated by this Section 2.6.

2.7 Dissenting Shares. Each share of Company Stock issued and outstanding
immediately prior to the Effective Time held by stockholders who shall have
properly exercised their appraisal rights with respect thereto under the DGCL
(such shares of capital stock, collectively, the “Dissenting Shares”) shall be
cancelled as of the Effective Time. Notwithstanding Section 2.5 and Section 2.10
hereof, each Dissenting Share shall not be converted into the right to receive
the Merger Consideration pursuant to the Merger, but in lieu thereof, the
holders of such Dissenting Shares shall be entitled to receive payment of the
fair value of such shares in accordance with the provisions of Section 262 of
the DGCL; provided, that each Dissenting Share held by a stockholder who either
(i) shall thereafter withdraw his, her or its demand for payment of fair value
with the consent of the Buyer or (ii) shall fail to perfect his, her or its
right to such payment as provided in the DGCL, shall be deemed to be converted
as of the Effective Time into the right to receive the Merger Consideration, in
the form such holder otherwise would have been entitled to receive as a result
of the Merger.

2.8 The Closing Date. The closing of the Transaction (the “Closing”) shall take
place at the offices of Womble Carlyle Sandridge & Rice, PLLC in Atlanta,
Georgia, at 3:00 p.m. local time on October 21, 2010, or at such other place or
on such other date as is mutually acceptable to the Parties. The date of the
Closing is referred to herein as the “Closing Date.

2.9 The Closing. Subject to the conditions set forth in this Agreement, the
Parties agree that the following transfers shall occur at the Closing:

(a) the Buyer shall deliver the Payment Fund Amount to the Payment Agent in
accordance with Section 2.10(a);

(b) the Buyer shall deliver the Escrow Amount in cash to the Escrow Agent in
accordance with Section 2.10(b);

(c) the Buyer shall deliver the amount of any Existing Debt Payoff Amount and
Stockholders’ Transaction Expenses that were deducted in calculating the Merger
Consideration to the applicable Persons to whom such amounts are owed; and

(d) the Buyer, Merger Sub, the Stockholders and the Company, as applicable,
shall deliver the certificates and other agreements, documents and instruments
required to be delivered by or on behalf of such Party pursuant to Article III
below.

 

15



--------------------------------------------------------------------------------

 

2.10 Payments.

(a) Payment Fund. JPMorgan Chase Bank, National Association shall act as payment
agent for the Buyer (the “Payment Agent”) in the Merger in accordance with the
Payment Agent Agreement. At the Closing, the Buyer shall deposit the Payment
Fund Amount with the Payment Agent, for the benefit of the Holders, for payment
through the Payment Agent in accordance with this Section 2.10. The Payment
Agent shall hold the Payment Fund Amount in a separate account (the “Payment
Fund”) in accordance with the Payment Agent Agreement. Promptly following the
Effective Time, the Payment Agent shall, subject to the terms and conditions set
forth herein and in the Payment Agent Agreement, make the payments provided for
in Sections 2.5 and 2.6 from the Payment Fund. The Payment Fund shall not be
used for any other purpose. The Buyer shall cause the Payment Agent to invest
any cash included in the Payment Fund as directed by the Buyer in a cash
compensation account of the Payment Agent. Any interest and other income
resulting from such investments shall be the property of, and will be promptly
paid to, the Buyer. If for any reason (including losses) the cash in the Payment
Fund shall be insufficient to fully satisfy all the payment obligations required
to be made by the Payment Agent hereunder, the Buyer shall promptly deposit cash
into the Payment Fund in the amount required to fully satisfy such payment
obligations.

(b) Escrow Fund. At the Effective Time, the Buyer shall cause to be delivered to
the Escrow Agent an amount of cash equal to the Escrow Amount. The Escrow Amount
shall be held by the Escrow Agent in a separate account (the “Escrow Fund”)
solely for purposes of the payment to the Buyer or the Company, as the case may
be, of indemnification claims of Buyer Indemnitees required by Article IX. The
Escrow Fund shall be governed by the terms of the Escrow Agreement.

(c) Required Holder Deliverables. As a condition to receiving payments hereunder
in respect of Company Stock, Restricted Stock, Options or Warrants, each Holder
shall deliver to the Payment Agent: (i) such holder’s Certificate(s) or
Affidavit and (ii) a fully-completed and executed Letter of Transmittal,
together with the attachments thereto (including a duly completed and executed
IRS Form W-9 and, when required, W-8). Until surrendered in accordance with the
provisions of this Section 2.10, each Certificate, Option or Warrant, as the
case may be, shall represent for all purposes only the right to receive the
Merger Consideration in the form provided for by this Agreement, without
interest. In the event that any Certificate, Option or Warrant shall have been
lost, stolen or destroyed, upon the making of an affidavit of that fact and
providing for indemnification by the registered holder of such lost, stolen or
destroyed Certificate, Option or Warrant, in each case, in form and substance
reasonably acceptable to the Buyer (the “Affidavit”), the Payment Agent will pay
in exchange for such lost, stolen or destroyed Certificate the Merger
Consideration in respect thereof in the manner set forth in this Section 2.10.

(d) Payments to Holders. Upon delivery by any Holder of the deliverables
described in Section 2.10(c) above to the Payment Agent:

(i) with respect to each share of Preferred Stock represented thereby, such
Holder shall receive from the Payment Agent in exchange therefor the amount
designated in Schedule 2.5 attached hereto for such Holder, if any, in the form
of a wire transfer, without interest, in immediately available U.S. funds;

 

16



--------------------------------------------------------------------------------

 

(ii) with respect to each share of Common Stock (other than Restricted Stock)
represented thereby, such Holder shall receive from the Payment Agent in
exchange therefor the amount designated in Schedule 2.5 attached hereto for such
Holder, if any, in the form of a wire transfer, without interest, in immediately
available U.S. funds;

(iii) with respect to each share of Restricted Stock represented thereby, such
Holder shall receive from the Payment Agent in exchange therefor the applicable
Restricted Stock Consideration, if any, in the form of a wire transfer, without
interest, in immediately available U.S. funds;

(iv) with respect to each Option represented thereby, such Holder shall receive
from the Payment Agent in exchange therefor the applicable Option Consideration,
if any, in the form of a wire transfer, without interest, in immediately
available U.S. funds;

(v) with respect to each Warrant represented thereby, such Holder shall receive
from the Payment Agent in exchange therefor the applicable Warrant
Consideration, if any, in the form of a wire transfer, without interest, in
immediately available U.S. funds; and

(vi) the balance of the Merger Consideration, if and when payable in accordance
with the Escrow Agreement, shall be paid in accordance with the terms thereof.

(e) Mechanics.

(i) If payment is to be made to a Person other than the Person in whose name the
Certificate is registered, it shall be a condition of payment that the
Certificate so surrendered shall be properly endorsed or otherwise in proper
form for transfer and delivered to the Buyer or the Payment Agent, as
applicable, with all documents required to evidence and effect such transfer and
that the Person requesting such payment pay any transfer or other Taxes required
by reason of the payment to a Person other than the registered holder of the
Certificate surrendered or establish to the satisfaction of the Surviving
Corporation that such Tax has been paid or is not applicable.

(ii) To the extent permitted by applicable Law, none of the Buyer, the Merger
Sub, the Company, the Stockholders’ Representative or the Payment Agent shall be
liable to any Person in respect of any portion of the Merger Consideration from
the Payment Fund properly delivered to a public official pursuant to any
applicable abandoned property, escheat or similar law.

(iii) Each of the Payment Agent, the Surviving Corporation and the Buyer shall
be entitled to deduct and withhold from the portion of the Merger Consideration
attributable to any Company Stock, any Options, any Warrants or amounts
otherwise payable pursuant to this Agreement, such amounts as are required to be
withheld with respect to the making of such payment under the Code, and the
rules and regulations

 

17



--------------------------------------------------------------------------------

promulgated thereunder, or any provision of United States federal, state or
local Tax laws. To the extent that amounts are so withheld, such withheld
amounts shall be paid to the applicable Governmental Authority and treated for
all purposes of this Agreement as having been paid to the holder thereof in
respect of which such deduction and withholding was made.

(iv) Promptly following the date that is nine (9) months after the Effective
Time, the Buyer shall cause the Payment Agent to deliver to the Surviving
Corporation all cash, Certificates and other documents in its possession
relating to the Merger, and the Payment Agent’s duties shall terminate. Any
Holders who have not complied with Section 2.10(c) prior to the end of such nine
(9) month period shall thereafter look only to the Surviving Corporation
(subject to abandoned property, escheat or other similar laws) for payment of
their claim for right to receive the Merger Consideration.

ARTICLE III

CONDITIONS TO CLOSING

3.1 Conditions to the Obligations of the Buyer and Merger Sub. The obligation of
the Buyer and the Merger Sub to consummate the Transaction is subject to the
satisfaction or written waiver by the Buyer and the Merger Sub of the following
conditions at or before the Closing:

(a) Accuracy of Representations. Each of the representations and warranties set
forth in Article IV and Article V hereof shall be true and correct in all
material respects (except for any such representations and warranties which are
qualified by their terms by a reference to materiality or Material Adverse
Change, which representation as so qualified shall be true and correct in all
respects) as of the date of this Agreement and as of the Closing Date as though
made on and as of each such date (except for those representations and
warranties that address matters only as of a particular date, which
representations and warranties shall be true and correct only as of such date).

(b) Covenants. Each of the Principal Stockholders and the Company shall have
performed and complied with, in all material respects, all the covenants,
agreements and obligations required to be performed or to be complied with by it
pursuant to this Agreement at or prior to the Closing.

(c) No Litigation. No Proceeding by or before any Governmental Authority shall
be pending or threatened that seeks to restrain, enjoin, prevent or prohibit the
consummation of any part of the Transaction. No Legal Requirement shall have
been enacted or promulgated by any Governmental Authority, and no Order shall be
in effect, in either case which temporarily or permanently restrains, enjoins,
prevents or prohibits the consummation of any part of the Transaction.

(d) No Material Adverse Change. No change shall have occurred since the date of
this Agreement that, individually or in the aggregate, has resulted in a
Material Adverse Change of the Company.

 

18



--------------------------------------------------------------------------------

 

(e) Required Actions. All corporate and other proceedings to be taken by the
Principal Stockholders and the Company in connection with the consummation of
the Transaction and all certificates, opinions, instruments and other documents
required to be delivered by the Principal Stockholders or the Company to effect
the Transaction reasonably requested by the Buyer, will be reasonably
satisfactory in form and substance to the Buyer.

(f) Closing Documents. On or prior to the Closing Date, the Principal
Stockholders shall have delivered to the Buyer (or caused the Company to deliver
to the Buyer) each of the following, each of which will be in form and substance
reasonably satisfactory to the Buyer:

(i) Good Standing Certificates. A certificate from the Secretary of State (or
other applicable Governmental Authority) of the Company’s and HCR Information
Corporation’s jurisdiction of organization;

(ii) Secretary’s Certificate. A certificate executed by the Secretary of the
Company certifying as true, correct and complete: (i) copies of the certificate
of incorporation and bylaws (or comparable organizational documents) of the
Company and each of its Subsidiaries, certified by the Secretary of the Company
as the true, correct and complete copies thereof as of the Closing Date; and
(ii) copies of the resolutions of the board of directors and Principal
Stockholders of the Company evidencing the approval of this Agreement and the
Ancillary Agreements to which it is a party and the consummation of the
Transaction;

(iii) Officer’s Certificate. A certificate executed by the President and Chief
Executive Officer of the Company, dated as of the Closing Date, stating that the
conditions specified in Sections 3.1(a), 3.1(b) and 3.1(d) have been satisfied
with respect to the Company;

(iv) Third Party Consents. The consents or waivers required from third parties
that are listed on Schedule 3.1(f)(iv), if any;

(v) Governmental Consents. The authorizations, Licenses, consents, Orders or
approvals of, or declarations or filings with, or expiration or termination of
waiting periods imposed by, any Governmental Authority necessary for the
consummation of the Transaction that are listed on Schedule 3.1(f)(v) shall have
been filed, occurred or been obtained;

(vi) Escrow Agreement; Payment Agent Agreement. The Company, the Stockholders’
Representative and the Escrow Agent shall have entered into the Escrow
Agreement, which shall be in full force and effect as of the Closing. The
Company, the Stockholders’ Representative and the Payment Agent shall have
entered into the Payment Agent Agreement, which shall be in full force and
effect as of the Closing;

(vii) Payoff Letters; Releases. The Company shall have received or obtained
(i) payoff letters relating to all Indebtedness of the Company and its
Subsidiaries set forth on Schedule 3.1(f)(vii) attached hereto and identified
thereon as requiring a payoff letter and (ii) releases from third parties of any
and all Liens relating to property of the

 

19



--------------------------------------------------------------------------------

Company and its Subsidiaries, all on terms reasonably satisfactory to the Buyer.
Schedule 3.1(f)(vii) shall also set forth the Indebtedness and Liens of the
Company and its Subsidiaries that will not be satisfied in full prior to the
Closing, thereby continuing with the Company and its Subsidiaries post-Closing.

(viii) FIRPTA Certificates. A certificate in accordance with Treasury Regulation
Section 1.1445-2(c)(3) certifying as of the Closing Date that neither the
Company nor any of its Subsidiaries is a United States real property holding
corporation within the meaning of Code Section 897(c)(2), together with evidence
reasonably satisfactory to the Buyer that the Company and each United States
Subsidiary of the Company has provided notice to the IRS in accordance with the
provisions of Treasury Regulation Section 1.897-2(h)(2);

(ix) Noncompetition Agreement. Beecken Petty O’Keefe & Company, LLC shall have
delivered to the Buyer duly a executed noncompetition agreement, substantially
in the form of Exhibit D hereto (the “Noncompetition Agreement”);

(x) Opinion of Counsel. The Buyer shall have received an opinion of the
Company’s legal counsel, dated the Closing Date, substantially in the form
attached hereto as Exhibit E; and

(xi) Other. Such other documents or instruments as the Buyer may reasonably
request in connection with this Agreement to effect the Transaction.

(g) Severance Notification. The Buyer shall have received satisfactory evidence
that severance terms have been communicated to employees of the Company and its
Subsidiaries (in the manner agreed to by the Buyer) who shall be terminated
immediately prior to the Closing. The Company will not be liable for any Losses
arising from said terminations, except as it relates to the Personnel
Transaction Costs in connection with said employees or breach of a
representation and warranty hereunder unrelated to said terminations.

3.2 Conditions to the Obligations of the Company and Principal Stockholders. The
obligations of the Company and Principal Stockholders to consummate the
Transaction are subject to the satisfaction or written waiver by the Company or
the Principal Stockholders, as applicable, of the following conditions at or
before the Closing:

(a) Accuracy of Representations. Each of the representations and warranties set
forth in Article VI hereof shall be true and correct (without regard to any
“material,” “materially,” “Material Adverse Change,” “Knowledge” or other
similar qualifier) as of the date of this Agreement and as of the Closing Date
as though made as of each such date (except for those representations and
warranties that address matters only as of a particular date, which
representations and warranties shall be true and correct only as of such date).

(b) Covenants. The Buyer and the Merger Sub shall have performed and complied
with, in all material respects, all the covenants, agreements and obligations
required to be performed or to be complied with by it pursuant to this Agreement
at or prior to the Closing.

 

20



--------------------------------------------------------------------------------

 

(c) No Litigation. No Proceeding by or before any Governmental Authority shall
be pending or threatened that seeks to restrain, enjoin, prevent or prohibit the
consummation of any part of the Transaction. No Legal Requirement shall have
been enacted or promulgated by any Governmental Authority, and no Order shall be
in effect, in either case which temporarily or permanently restrains, enjoins,
prevents or prohibits the consummation of any part of the Transaction.

(d) Required Actions. All corporate and other proceedings to be taken by the
Buyer and the Merger Sub in connection with the consummation of the Transaction
and all certificates, instruments and other documents required to be delivered
by the Buyer or the Merger Sub to effect the Transaction reasonably requested by
the Company or the Principal Stockholders shall be reasonably satisfactory in
form and substance to the Stockholders’ Representative.

(e) Closing Documents. On or prior to the Closing Date, the Buyer and the Merger
Sub shall have delivered to the Company each of the following, each of which
will be in form and substance reasonably satisfactory to the Company:

(i) Secretary’s Certificate. A certificate executed by an officer the Buyer
certifying as true, correct and complete: (i) copies of the certificate of
incorporation and bylaws (or comparable organizational documents) of the Buyer
and the Merger Sub, certified by such officer of the Buyer as the true, correct
and complete copies thereof as of the Closing Date; and (ii) copies of the
resolutions of the board of directors of the Buyer and the Merger Sub evidencing
the approval of this Agreement and the Ancillary Agreements to which each is a
party and the consummation of the Transaction;

(ii) Officer’s Certificate. A certificate executed by an officer of each of the
Buyer and Merger Sub, dated as of the Closing Date, stating that the conditions
specified in Sections 3.2(a) and 3.2(b) have been satisfied;

(iii) Governmental Consents. The authorizations, Licenses, consents, Orders or
approvals of, or declarations or filings with, or expiration or termination of
waiting periods imposed by, any Governmental Authority necessary for the
consummation of the Transaction that are listed on Schedule 3.1(f)(v) shall have
been filed, occurred or been obtained;

(iv) Escrow Agreement; Payment Agent Agreement. The Buyer shall have entered
into the Escrow Agreement and the Payment Agent Agreement, which shall be in
full force and effect as of the Closing; and

(v) Other. Such other documents or instruments as the Company may reasonably
request in connection with this Agreement to effect the Transaction.

 

21



--------------------------------------------------------------------------------

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As a material inducement to the Buyer and the Merger Sub to enter into this
Agreement, the Company hereby represents and warrants to the Buyer and the
Merger Sub that, as of the date hereof and as of the Closing Date:

4.1 Organization and Corporate Power. The Company is a corporation, duly
organized, validly existing and in good standing under the Legal Requirements of
the State of Delaware. The Company is duly qualified to do business and, to the
extent such concept or a similar concept exists in the relevant jurisdiction, is
in good standing in every jurisdiction in which the nature of its business or
its ownership or leasing of property or assets requires it to be so qualified.
All such jurisdictions in which the Company is so qualified are set forth on
Schedule 4.1. The Company has the full corporate power and authority to own,
operate and lease its properties and assets and to carry on its business as now
conducted and presently proposed to be conducted. The Company furnished to the
Buyer complete and correct copies of its Certificate of Incorporation and
Company Bylaws, each as in effect as of the date hereof.

4.2 Authorization of Transaction.

(a) The Company has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which the Company is a party and to
consummate the Transaction. The execution, delivery and performance by the
Company of this Agreement and the Ancillary Agreements to which the Company is a
party and the consummation of the Transaction have been duly and validly
authorized and approved by all requisite action on the part of the Company,
including all action required to be taken by the Stockholders, and no other
approval or other proceedings (corporate or otherwise) on the part of the
Company are necessary to approve and authorize the execution, delivery or
performance of this Agreement and the Ancillary Agreements to which the Company
is a party and the consummation of the Transaction. This Agreement has been duly
executed and delivered by the Company, and constitutes a legal, valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except as enforceability hereof or thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other Legal Requirements affecting
creditors’ rights generally and limitations on the availability of equitable
remedies. As of the Closing, the Ancillary Agreements to which the Company is a
party will have been duly executed and delivered by the Company, and each such
Ancillary Agreement will constitute a legal, valid and binding agreement of the
Company enforceable against it in accordance with its terms, except as
enforceability hereof or thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other Legal Requirements affecting creditors’
rights generally and limitations on the availability of equitable remedies.

(b) The Board of Directors of the Company, by unanimous written consent, has
(i) determined that this Agreement and the Transaction (including the Merger)
are advisable, fair to and in the best interests of the Company and the
Stockholders, (ii) approved and adopted this Agreement and the Transaction
(including the Merger), (iii) recommended the approval and adoption of this
Agreement by the Stockholders, and (iv) directed that this Agreement be
submitted to the Stockholders for approval. The vote required to approve this
Agreement by the Stockholders is set forth in Schedule 4.2 (the “Sufficient
Stockholder Vote”).

 

22



--------------------------------------------------------------------------------

 

4.3 Capitalization. The authorized, issued and outstanding shares of capital
stock of the Company are set forth on Schedule 4.3. All the issued and
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid, nonassessable and are free of preemptive right, and all
shares of capital stock of the Company reserved for issuance upon exercise or
vesting of outstanding Options or Warrants will be, upon issuance, duly
authorized, validly issued, fully paid, nonassessable and free of preemptive
rights. Except as set forth on Schedule 4.3, (a) there are no outstanding or
authorized options, warrants, rights, contracts, calls, puts, rights to
subscribe, conversion rights or other agreements or commitments to which the
Company is a party or which are binding upon the Company, providing for the
issuance, disposition or acquisition of any of the Company’s capital stock
(other than this Agreement); (b) there are no outstanding or authorized stock
appreciation, phantom stock or similar rights with respect to the Company;
(c) there are no voting trusts, proxies or any other agreements or
understandings with respect to the voting of the capital stock of the Company;
and (d) the Company is not subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any of shares of its capital stock.

4.4 Subsidiaries; Investments. Except as set forth on Schedule 4.4, neither the
Company nor any of its Subsidiaries owns or holds the right to acquire any
stock, partnership interest, joint venture interest or other equity ownership
interest in any other Person. Schedule 4.4 sets forth a complete and correct
list of all of the Subsidiaries of the Company, including each such Subsidiary’s
jurisdiction of formation or organization and jurisdictions where qualified to
do business, the equity interests of such Subsidiary and the owner(s) or record
of such equity interests. Each of the Company’s Subsidiaries is validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, has all requisite corporate power and authority and all
authorizations, licenses and permits necessary to own its properties and to
carry on its businesses as now conducted and is qualified to do business in
every jurisdiction in which its ownership of property or the conduct of
businesses as now conducted requires it to qualify. Schedule 4.4 lists the
current directors and officers of each Subsidiary of the Company as of the
Effective Time. Except as set forth on Schedule 4.4, all of the capital stock of
each of the Subsidiaries is owned by the Company free and clear of all Liens.
All the issued and outstanding shares of capital stock of each of the Company’s
Subsidiaries are duly authorized, validly issued, fully paid, nonassessable and
are free of preemptive right. There are no outstanding or authorized options,
warrants, rights, contracts, calls, puts, rights to subscribe, conversion rights
or other agreements or commitments providing for the issuance, disposition,
acquisition or voting of any shares of stock of any of the Company’s
Subsidiaries.

4.5 Absence of Conflicts. Except as set forth on Schedule 4.5, neither the
execution and delivery by the Company of this Agreement and the Ancillary
Agreements to which the Company is a party nor the consummation or performance
of the Transaction in accordance with the terms of this Agreement and the
Ancillary Agreements will (with or without notice or lapse of time, or both):
(a) contravene, conflict with, or result in a violation of any provision of the
Certificate of Incorporation, the Company Bylaws or the comparable
organizational documents of any of the Company’s Subsidiaries; (b) contravene,
conflict with, or result in a violation of, or give any Governmental Authority
or other Person the right to challenge the Transaction under, any Legal
Requirement to which the Company or any of its Subsidiaries or any of their
respective businesses, properties or assets may be subject; (c) contravene,
conflict with, or result in a violation or breach of any of the terms or
requirements of,

 

23



--------------------------------------------------------------------------------

or give any Governmental Authority the right to revoke, withdraw, suspend,
cancel, terminate or modify, any License that is held by the Company or any of
its Subsidiaries; (d) contravene, conflict with, or result in a violation or
breach of any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, or give rise to a purchase or comparable right
under, or result in the loss of any benefit or right under, any contract
(including any Lease) to which the Company or any of its Subsidiaries is a party
or by which any of their respective properties or assets is bound; or (e) result
in the imposition or creation of any Lien upon or with respect to any of the
properties or assets owned or used by the Company or any of its Subsidiaries.

4.6 Financial Statements. Prior to the Closing, the Company has delivered to the
Buyer the audited financial statements of the Company and its Subsidiaries
(audited balance sheet and statements of operations, cash flow and stockholders’
equity) for the fiscal year ended December 31, 2007 and draft audited financial
statements of the Company and its Subsidiaries (draft audited balance sheet and
statements of operations, cash flow and stockholders’ equity) for the fiscal
years ended December 31, 2008 and December 31, 2009 (the “Prior Year Financial
Statements”) and current year management prepared unaudited financial statements
of the Company and its Subsidiaries (balance sheet and statement of operations)
through August 31, 2010 (the “Unaudited Financial Statements”, together with the
Prior Year Financial Statements, the “Financial Statements”). The Financial
Statements are complete and correct in all material respects and have been
prepared on a consistent basis throughout the periods indicated and with each
other. The Unaudited Financial Statements shall reflect the Company’s reasonable
good faith estimate of the Tax assessments relating to transfer pricing issues,
as reserved for therein (the “Transfer Pricing Liability Estimate”). The
Financial Statements fairly present the financial condition and operating
results of the Company as of the respective dates and for the respective periods
indicated, and are consistent with the method in which they are presented, all
in accordance with GAAP. The Financial Statements have been and will be prepared
from and are in accordance with the accounting records of the Company and its
Subsidiaries. The Company also has delivered to the Buyer copies of all letters
from the Company’s and its Subsidiaries’ auditors to their respective boards of
directors or the audit committees thereof during the thirty-six (36) months
preceding the execution of this Agreement, together with copies of all responses
thereto.

4.7 Absence of Undisclosed Liabilities.

(a) Except as set forth on Schedule 4.7, neither the Company nor any Subsidiary
has any liabilities or obligations arising out of transactions entered into
prior to the Effective Time of the nature required to be disclosed in the
liabilities column of a balance sheet prepared in accordance with GAAP, except:
(i) liabilities stated in the Unaudited Financial Statements, and
(iii) liabilities that have arisen after the date of the Unaudited Financial
Statements in the Ordinary Course of Business.

(b) Without limiting the generality of the foregoing, except as set forth on
Schedule 4.7, the Company and its Subsidiaries have complied in all material
respects with all applicable Legal Requirements, and none of the Company nor any
of its Subsidiaries has received notice or other written communication alleging
a violation of any applicable Legal Requirement.

 

24



--------------------------------------------------------------------------------

 

4.8 Absence of Certain Developments. Since August 31, 2010 through the date
hereof, there has occurred no change which, individually or in the aggregate,
has resulted in a Material Adverse Change of the Company. Except as set forth on
Schedule 4.8 and except as expressly required by this Agreement, since
January 1, 2010, (x) the Company and its Subsidiaries have operated the business
in all material respects in the Ordinary Course of Business and (y) neither the
Company nor any of its Subsidiaries has:

(a) made any loans or advances to, or guarantees for the benefit of, any Person
in excess of $10,000;

(b) incurred any Indebtedness;

(c) mortgaged, pledged or subjected, or allowed or suffered to become subject,
to any Lien, any material portion of its properties or assets;

(d) entered into, amended (including through waivers or other modifications) or
terminated, any Lease or contract (other than in the Ordinary Course of
Business) in excess of $10,000;

(e) made or granted any bonus or any wage, salary or compensation increase
(including with respect to any severance or change in control payment) in excess
of $10,000 to any current or former director, officer, employee or consultant or
made or granted any increase in any employee benefit plan or arrangement, or
amended or terminated any existing employee benefit plan or arrangement or
adopted any new employee benefit plan or arrangement;

(f) made any capital expenditure or commitments for capital expenditures or any
investment in any other Person, or entered into any Lease or lease of capital
equipment in excess of $10,000;

(g) changed or authorized any change in the Certificate of Incorporation, the
Company Bylaws or any of the comparable organizational documents of any of the
Company’s Subsidiaries;

(h) declared, set aside or paid any dividends or made any other distributions
with respect to, or purchased, redeemed or otherwise acquired or agreed to
acquire, any shares of capital stock or other securities of the Company or any
of its Subsidiaries (including any warrants, options or other rights to acquire
capital stock or other equity securities;

(i) changed or authorized any change in its accounting practices or policies or
method of accounting for any items in the preparation of the financial
statements of the Company and its Subsidiaries;

(j) incurred any physical damage, destruction or other casualty loss, whether or
not covered by insurance, affecting any of its real or personal property in
excess of $10,000;

 

25



--------------------------------------------------------------------------------

 

(k) entered into any settlement, conciliation or similar contract involving
claims, or paid, discharged, settled, waived or satisfied any material
liabilities or rights of the Company or any of its Subsidiaries;

(l) any waiver of any material rights or claims of the Company or any of its
Subsidiaries;

(m) any work interruptions, labor grievances or claims filed, or any proposed
law, regulation or event or condition of any character materially adversely
affecting the business of the Company or any of its Subsidiaries;

(n) any cancellation, or agreement to cancel, any Indebtedness or other
obligation owing to the Company or any Subsidiary of the Company;

(o) any sale or transfer, or any agreement to sell or transfer, any material
assets, properties or rights of the Company or its Subsidiaries;

(p) entered into or approved any contract, arrangement or understanding to do,
engage in or cause or having the effects of, any of the foregoing.

4.9 Title to Assets.

(a) Neither the Company nor any of its Subsidiaries owns any land or other
interest in real property.

(b) Schedule 4.9(b) sets forth the address of all Leased Premises and a true and
complete list of all Leases for each of the Leased Premises. The Company has
delivered to the Buyer a complete and correct copy of each such Lease. The
Leased Premises constitute all of the real property used, occupied or held for
use by the Company and its Subsidiaries. With respect to each Lease:

(i) except as set forth on Schedule 4.9(b), each Lease is legal, valid, binding
and enforceable against the Company or its Subsidiary party thereto and, to the
Knowledge of the Company, each other party thereto, and is in full force and
effect, and the Company or such Subsidiary holds a valid and existing leasehold
interest under each Lease, in each case, free and clear of all Liens;

(ii) except as set forth on Schedule 4.9(b), neither the Company nor any of its
Subsidiaries that is party thereto, nor to the Knowledge of the Company, any
other party to such Lease, is in breach in any material respect or default under
such Lease, and no event has occurred which (with or without notice or lapse of
time, or both) would constitute a breach or default by the Company or any of its
Subsidiaries, or to the Knowledge of the Company, any other party thereto, or
would permit termination, modification or acceleration thereunder by any party
thereto, except for such breaches, defaults or claims that, individually or in
the aggregate, have not resulted in, and would not reasonably be expected to
result in, a Material Adverse Change of the Company; and neither the Company nor
any of its Subsidiaries has received written notice of the intention of any
party to terminate such Lease, and to the Knowledge of the Company, there is no
basis therefor; and

 

26



--------------------------------------------------------------------------------

 

(iii) there are no pending or, to the Knowledge of the Company, threatened
Proceedings or other disputes relating to any Leased Premises or any other
matter materially and adversely affecting the current use or occupancy of the
Leased Premises by the Company or any of its Subsidiaries, or to the Knowledge
of the Company, any other party to such Lease.

(c) All of the buildings, machinery, equipment and other tangible assets
included as part of the Tangible Personal Property, whether owned or leased, are
in good working order and have been maintained in accordance with standard
practice of the Company and its Subsidiaries (taking into account ordinary wear
and tear and the need for ordinary, routine maintenance and repairs).

(d) Except as set forth on Schedule 4.9(d), the Company and its Subsidiaries
have good and marketable title to (or in the case of assets identified as leased
in the books and records of the Company and its Subsidiaries, a valid leasehold
interest in) the Tangible Personal Property that is shown on the Unaudited
Financial Statements or acquired thereafter, free and clear of all Liens.

4.10 Taxes.

(a) Each of the Company and its Subsidiaries has filed all Tax Returns that it
was required to file for all applicable Taxes, for all years and periods, and
portions thereof for which the due date (with extension) falls on or before the
Closing Date, and none of the Company or any of its Subsidiaries has waived any
statute of limitations or is currently the beneficiary of any extension of time
within which to file any Tax Return. All such Tax Returns are complete and
correct in all material respects, and proper records have been maintain to
substantiate the accuracy and correctness of all such Tax Returns. All Taxes
payable or required to be paid and all assessments for Taxes of the Company and
its Subsidiaries have been paid when due. There are no liens for Taxes (other
than for Taxes not yet due and payable) upon any of the assets of the Company or
any of its Subsidiaries. Except as otherwise reflected on the Unaudited
Financial Statements, any and all transactions among and between the Company and
any of its Subsidiaries and transactions among and between the Company’s
Subsidiaries themselves for all years and periods, and portions thereof for
which the due date (with extension) falls on or before the Closing Date, were
and have been priced in compliance with Section 482 of the Code and, when
applicable, Article 9 of Convention Between the Government of the United States
of America and the Government of the Republic of India for the Avoidance of
Double Taxation and the Prevention of Fiscal Evasion With Respect to Taxes on
Income as in effect on the Closing Date. The Company confirms, represents and
warrants that none of the Company or any of its Subsidiaries, whether directly,
indirectly or through one or more intermediaries has ever, through and including
the Closing Date, participated in or cooperated with an unsanctioned
international boycott within the meaning of Section 999 of the Code. Except as
set forth on Schedule 4.10, with respect to Taxes of the Company or any of its
Subsidiaries, there are no Tax Contests or investigations by any Governmental
Authority pending or ongoing, no written notice

 

27



--------------------------------------------------------------------------------

that a Tax Contest or investigation is pending or proposed has been received
from any Governmental Authority, and, to the Knowledge of the Company, no Tax
Contest or investigation has been threatened. No claim has ever been made by an
authority in a jurisdiction where the Company or any of its Subsidiaries does
not file Tax Returns that the Company or any of its Subsidiaries is or may be
subject to taxation by that jurisdiction. The Company and its Subsidiaries have
timely withheld and paid over to the appropriate Governmental Authority all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any Person, including any employee, equityholder or creditor, and the
Company and its Subsidiaries have properly completed and timely filed all IRS
Forms W-2, 1042 and 1099 (and similar forms) required with respect thereto.
Subject to the approval by the requisite Holders pursuant to Section 280G(b)(5)
of the Code, the Company and its Subsidiaries have not made, and are not and
will not become obligated to make, any payments that will be nondeductible under
Section 280G of the Code as a result of the transactions contemplated herein.
None of the Company or any of its Subsidiaries has any obligation to indemnify
any Person for, or is or, to the Knowledge of the Company, would reasonably be
expected to be liable for, any damages for breach of contract with respect to
any Taxes imposed under Section 409A or Section 4999 of the Code. Under all
contracts with customers, such customers are liable for any and all sales or use
Taxes imposed by virtue of or with respect to such sales or licenses. Except as
set forth on Schedule 4.10, (i) neither the Company nor any of its Subsidiaries
is a party to or bound to any Tax allocation, sharing or similar agreement or
has any current or potential contractual obligation to indemnify any other
Person with respect to Taxes and (ii) neither the Company nor any of its
Subsidiaries (A) has any liability for Taxes arising as a result of the Company
or any of its Subsidiaries at any time being a member of an Affiliated Group, or
(B) is liable for the Taxes of any other Person (other than any member of an
Affiliated Group the common parent of which is the Company) under Treasury
Regulations Section 1.1502-6 or as a transferee or successor, by contract or
otherwise. There are no unpaid Taxes of the Company or any of its Subsidiaries
relating to or arising out of any period (or partial period) ending on or prior
to the Closing Date, except to the extent that such Taxes, being current Taxes
not yet due and payable, are properly accrued by the Company on the Unaudited
Financial Statements or have been properly accrued since the date of the
Unaudited Financial Statements in the Ordinary Course of Business, and since the
date of the Unaudited Financial Statements neither the Company nor any of its
Subsidiaries has incurred any liability for Taxes arising from extraordinary
gains or losses, as that term is used in GAAP, outside the Ordinary Course of
Business. Except as set forth in Schedule 4.10, there are no outstanding
agreements or waivers extending the statutory period of limitations applicable
to any Tax Returns required to be filed by the Company or any of its
Subsidiaries, or that include or are treated as including, the Company or any of
its Subsidiaries or with respect to any Tax assessment or deficiency or Tax
Contest affecting the Company or any of its Subsidiaries.

(b) Neither the Company nor any of its Subsidiaries:

(i) Since January 1, 2007, has distributed equity of another Person, or has had
its equity distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Sections 355 or 361 of the Code;

(ii) is or has been a party to any “reportable transaction,” as defined in
Section 6707A(c)(1) of the Code and Treasury Regulation Section 1.6011-4(b);

 

28



--------------------------------------------------------------------------------

 

(iii) will be required to include any item of income in, or exclude any item of
deduction from, taxable income for any taxable period (or portion thereof)
ending after the Closing Date as a result of any: (A) change in method of
accounting for a taxable period ending on or prior to the Closing Date;
(B) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local, or non-United States income
Tax law) executed on or prior to the Closing Date; (C) intercompany transactions
or any excess loss account described in Treasury Regulations under Section 1502
of the Code (or any corresponding or similar provision of state, local, or
non-United States income Tax law); (D) installment sale or open transaction
disposition made on or prior to the Closing Date; (E) prepaid amount received on
or prior to the Closing Date; or (F) or election by the Company or any
Subsidiary under Section 108(i) of the Code;

(iv) has been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code;

(v) is a party to any “long term contract” within the meaning of Section 460 of
the Code;

(vi) has any “non-recaptured net Section 1231 losses” within the meaning of
Section 1231(c)(2) of the Code;

(vii) has conducted or is conducting an active trade or business, or has a
permanent establishment, in any jurisdiction other than in the jurisdiction in
which it was incorporated; or

(viii) owns any assets that constitute tax exempt bond financing property or tax
exempt use property, within the meaning of Section 168 of the Code.

(c) All registrations, filings and compliances as required under the Export
Oriented Unit (“EOU”) Scheme, if applicable, and the applicable regulations
pertaining thereto have been obtained and complied with by any of the
Subsidiaries formed, located or operating in India (the “Indian Subsidiaries”).
Further, the Indian Subsidiaries have not received any notices/ orders and have
not been subject to penalties for non-compliance with said applicable
regulations and the EOU Scheme. The Indian Subsidiaries have complied with all
said applicable regulations, including the EOU Scheme, and have not acted in any
manner which will adversely affect (i) any benefits of the tax holiday available
to them until their scheduled expiration date, and (ii) any other benefits
available under the EOU Scheme.

4.11 Contracts and Commitments.

(a) Schedule 4.11(a) sets forth with respect to each of the Company and its
Subsidiaries any contract (or group of related contracts) (all such contracts,
the “Material Contracts”):

(i) relating to the incurrence of Indebtedness or to the mortgaging, pledging or
otherwise placing a Lien (other than a Permitted Lien) on any properties or
assets of the Company or any of its Subsidiaries;

 

29



--------------------------------------------------------------------------------

 

(ii) with respect to the lending or investing of funds;

(iii) with respect to Intellectual Property Rights (other than customer
agreements or other agreements pursuant to which the Company or any of its
Subsidiaries has licensed off-the-shelf commercial software), including any
rights, license, royalty or other similar contract;

(iv) under which it is a lessee of, or holds or operates, any Tangible Personal
Property owned by any other Person calling for aggregate payments in excess of
$10,000 annually;

(v) each customer contract that the Company reasonably expects to generate
annual recurring revenue of $10,000 or more;

(vi) calling for payments in calendar year 2010 in excess of $10,000 annually
pursuant to which the Company and its Subsidiaries subcontracts work to third
parties;

(vii) calling for aggregate payments by the Company or any of its Subsidiaries
in excess of $10,000 (unless terminable by the Company or its Subsidiaries
without payment or penalty upon no more than sixty (60) days’ notice);

(viii) imposing any confidentiality or secrecy obligation on the Company or any
of its Subsidiaries, excluding standard confidentiality or secrecy provisions
contained in agreements with customer, vendors or prospective customers or
vendors entered into in the Ordinary Course of Business and consistent with past
practice and excluding confidentiality agreements entered into in connection
with the Transaction;

(ix) involving a commitment to make any capital expenditure in excess of $10,000
in the aggregate;

(x) constituting an outstanding powers of attorney (or comparable arrangement)
executed by or on behalf of the Company or any of its Subsidiaries; or

(xi) containing a covenant restricting the Company or any of its Subsidiaries
from competing in any business in any geographical area or using any Company
Intellectual Property.

(b) Each of the Material Contracts is a legal, valid and binding obligation of
the Company or its applicable Subsidiary, is in full force and effect and is
enforceable by the Company or such Subsidiary in accordance with its terms. Each
of the Material Contracts have been entered into in the Ordinary Course of
Business in all material respects, except as set forth in
Schedule 4.11(b). Neither the Company nor any of its Subsidiaries is (with or
without the lapse of time or the giving of notice, or both) in breach in any
material respect under any contract listed on Schedule 4.11(a), Schedule 4.15(d)
or Schedule 4.16,

 

30



--------------------------------------------------------------------------------

except for such breaches, defaults or claims that, individually or in the
aggregate, have not resulted in, and would not reasonably be expected to result
in, a Material Adverse Change of the Company. Except as disclosed on
Schedule 4.11(a), Schedule 4.15(d) or Schedule 4.16, as applicable, to the
Knowledge of the Company, none of the other parties to any Material Contract is
(with or without the lapse of time or the giving of notice, or both) in breach
in any material respect thereunder nor has any event occurred that with notice
or lapse of time would constitute a material breach or permit termination or
acceleration thereof, except for such breaches, defaults or claims that,
individually or in the aggregate, have not resulted in, and would not reasonably
be expected to result in, a Material Adverse Change of the Company. Except as
disclosed on Schedule 4.11(a), Schedule 4.15(d) or Schedule 4.16, as applicable,
neither the Company nor any Subsidiary has received any written notice of the
intention of any party to terminate any Material Contract and, there is no basis
therefor. The Company has delivered or made available to the Buyer a true and
complete copy of each Material Contract as in effect on the date of this
Agreement.

(c) Except as set forth on Schedule 4.11(c), all of the Material Contracts may
be assigned to the Buyer free of cost or expense without obtaining the consent
or approval of any other Person or do not require any cost or expense or the
consent or approval of any other Person in connection with the transactions
contemplated hereby. Neither the Company nor any Subsidiary of the Company is a
party to any contract providing for any payments to any Person resulting from
the consummation of the transactions contemplated hereby, except as set forth on
Schedule 4.11(c). To the Knowledge of the Company, no event has occurred or
circumstance exists under or by virtue of any Material Contract that (with or
without notice or lapse of time) would cause the creation of any Lien affecting
any of the assets of the Company or any Subsidiary of the Company. Neither the
Company nor any Subsidiary of the Company has given to or received from any
other Person, at any time since January 1, 2010, any written (or to the
Knowledge of the Company, oral) notice or other communication regarding any
actual, alleged, possible or potential violation or breach of, or default under,
any Material Contract. There are no renegotiations of, attempts to renegotiate
or outstanding rights to renegotiate any amounts paid or payable to the Company
or any Subsidiary of the Company under current or completed Material Contracts
with any Person having the contractual or statutory right to demand or require
such renegotiation and no such Person has made written demand for such
renegotiation. Except to the extent set forth on Schedule 4.11(c), no customer
or other party to any of the Material Contracts has given written (or to the
Knowledge of the Company, oral) notice to the Company of any plan or intention
to terminate, to cancel or otherwise materially and adversely modify its
relationship with the Company or any of its Subsidiaries or to decrease
materially its usage, purchase or distribution of the services or products of
the Company or any of its Subsidiaries.

4.12 Intellectual Property.

(a) Schedule 4.12 is a complete and accurate list of (i) all the Company
Registered Intellectual Property Rights, (ii) all unregistered copyrights in
computer software that are included in the Company Intellectual Property, and
(iii) all unregistered Trademarks included within the Company Intellectual
Property. For each of the foregoing, the listing shall include (w) the
respective application or serial number (if applicable), (x) the date of any
such application and registration, the jurisdiction(s) in which each such right
either exists or, for registrations and

 

31



--------------------------------------------------------------------------------

applications thereto, has been registered or applied for, (y) an identification
of whether the right is solely owned by, jointly owned by, or exclusively
licensed, and (z) a brief summary of any proceedings or actions before any
court, tribunal (including the United States Patent and Trademark Office (the
“PTO”) or equivalent authority anywhere in the world) related thereto.

(b) Each item of the Company Registered Intellectual Property Rights is valid
and subsisting, and all necessary fees, including without limitation all
registration, maintenance, issuance and renewal fees, in connection with such
the Company Registered Intellectual Property Rights have been paid and all
necessary documents and certificates in connection with such the Company
Registered Intellectual Property Rights have been filed with the relevant
patent, copyright, trademark or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
Registered Intellectual Property Rights. There are no actions that must be taken
by the Company or any Subsidiary of the Company within one hundred twenty
(120) days of the Closing Date, including the payment of any registration,
maintenance or renewal fees or the filing of any responses to office actions,
documents, applications or certificates for the purposes of obtaining,
maintaining, perfecting or preserving or renewing any Registered Intellectual
Property Rights. Without limiting the foregoing, neither the Company nor any
Subsidiary of the Company has taken any action or allowed any event to occur,
and the Company is not aware of any event or circumstances, which would set a
United States patent bar date within one hundred twenty (120) days of the
Closing Date. A United States patent bar date includes any date by which the
Company or any Subsidiary of the Company must file a patent application in order
to preserve the Company’s or its Subsidiary’s right and ability to seek patent
protection for an invention in the United States. To the Company’s Knowledge, no
third party is in breach of any non-disclosure agreement signed with the Company
or any Subsidiary of the Company or of any confidentiality terms of any
agreement signed with the Company or any Subsidiary of the Company. In each case
in which the Company or a Subsidiary of the Company has acquired (excluding for
the purpose of this sentence, any non-exclusive license) any Technology or
Intellectual Property Right from any Person, the Company or a Subsidiary of the
Company, as the case may be, has obtained a valid and enforceable assignment
sufficient to irrevocably transfer the Technology and all rights in such
Technology including all associated Intellectual Property Rights (including the
right to seek past and future damages with respect thereto) to the Company or
its Subsidiary, as the case may be. To the maximum extent provided for by, and
in accordance with, Legal Requirements, the Company and its Subsidiaries have
recorded each such assignment of a Registered Intellectual Property Right
assigned to the Company or any Subsidiary of the Company with the relevant
Governmental Authority, including the PTO, the U.S. Copyright Office, or their
respective equivalents in any relevant foreign jurisdiction, as the case may be.
Neither the Company nor any Subsidiary of the Company has claimed a particular
status, including “Small Business Status,” in the application for any
Intellectual Property Rights, which claim of status was not at the time made, or
which has since become, inaccurate or false or that will no longer be true and
accurate as a result of the Closing.

(c) The Company has no Knowledge of any facts or circumstances that would render
any the Company Intellectual Property invalid or unenforceable. The Company has
no Knowledge of any information, materials, facts, or circumstances, including
any information or fact that would constitute prior art, that would render any
of the Company Registered Intellectual Property Rights invalid or unenforceable,
or would adversely effect any pending application for

 

32



--------------------------------------------------------------------------------

any the Company Registered Intellectual Property Right, and the Company has not
misrepresented, or failed to disclose, and has no Knowledge of any
misrepresentation or failure to disclose, any fact or circumstance in any
application for any the Company Registered Intellectual Property Right that
would constitute fraud or a misrepresentation with respect to such application
or that would otherwise affect the validity or enforceability of any the Company
Registered Intellectual Property Right. The Company has not undertaken any prior
art searches, or any freedom to operate searches or evaluations.

(d) Each item of the Company Intellectual Property is free and clear of any
Liens.

(e) Except as disclosed in Schedule 4.12(e), all the Company Intellectual
Property will be fully transferable, alienable or licensable by the Company
without restriction and without payment of any kind to any third party.

(f) To the extent that any Technology which is owned, possessed, used or
controlled by the Company or any Subsidiary of the Company has been developed or
created by a third party, the Company or its Subsidiary has a written agreement
with such third party with respect thereto and the Company and its Subsidiaries
thereby either (i) have obtained ownership of, and is the exclusive owner of, or
(ii) have obtained a license in good standing (sufficient for the conduct of the
business of the Company and its Subsidiaries as currently conducted) to utilize
all such third party’s Intellectual Property Rights in such Technology by
operation of law or by valid assignment or license, to the fullest extent it is
legally possible to do so. The Company and its Subsidiaries has paid all license
fees as they have become due and are in compliance therewith in all material
respects for the use of all inbound “shrink wrap” and similar publicly available
commercial binary code end user licenses and outbound “shrink wrap” in the
conduct of the business of the Company and its Subsidiaries as currently
conducted.

(g) All Company Intellectual Property used in or necessary to the conduct of the
business of the Company and its Subsidiaries as presently conducted was written
and created solely by either (i) employees of the Company or a Subsidiary of the
Company acting within the scope of their employment or (ii) by third parties who
have validly and irrevocably assigned all of their rights, including
Intellectual Property Rights therein, to the Company or a Subsidiary of the
Company, and no third party owns or has any rights to any of the Company
Intellectual Property.

(h) The Company and its Subsidiaries have followed and enforced a policy
prohibiting, and have not allowed, any employee, consultant, or contractor to
have access to the software codes of the Company’s or its Subsidiaries’
software, and to the Company’s Knowledge, no such employee, consultant or
contractor has breached said policy.

(i) The Company and its Subsidiaries have taken all commercially reasonable
steps required to protect their respective rights in their Confidential
Information and Trade Secrets or Confidential Information and Trade Secrets
provided by any other Person to the Company or its Subsidiaries.

 

33



--------------------------------------------------------------------------------

 

(j) Except as disclosed in Schedule 4.12(k), no Person who has licensed
Technology or Intellectual Property Rights to the Company or any of its
Subsidiaries has ownership rights or license rights to improvements made by the
Company or its Subsidiaries in such Technology or Intellectual Property Rights.

(k) Except as disclosed in Schedule 4.12(k), neither the Company nor any of its
Subsidiaries has transferred ownership of, or granted any exclusive license of
or right to use, or authorized the retention of any exclusive rights to use or
joint ownership of, any Technology or Intellectual Property Right that is or was
the Company Intellectual Property, to any other Person.

(l) Other than inbound “shrink wrap” and similar publicly available commercial
binary code end user licenses and outbound “shrink wrap” licenses, the contracts
listed in Schedule 4.11(a) lists all contracts to which the Company or a
Subsidiary of the Company is a party with respect to any Technology or
Intellectual Property Rights. Neither the Company nor any Subsidiary of the
Company is in breach of nor has the Company or a Subsidiary of the Company
failed to perform under any of the foregoing contracts and, to the Company’s
Knowledge, no other party to any such contract is in breach thereof or has
failed to perform thereunder, except for such breaches, defaults or claims that,
individually or in the aggregate, have not resulted in, and would not reasonably
be expected to result in, a Material Adverse Change of the Company.

(m) Schedule 4.12(m) lists all contracts between the Company and/or its
Subsidiaries on the one hand and any other Person on the other hand wherein or
whereby the Company or a Subsidiary of the Company has agreed to, or assumed,
any obligation or duty to warrant, indemnify, reimburse, hold harmless, guaranty
or otherwise assume or incur any Liability or provide a right of rescission with
respect to the infringement or misappropriation of the Intellectual Property
Rights of any Person.

(n) To the Knowledge of the Company, there are no contracts between the Company
or any of its Subsidiaries on the one hand and any other Person on the other
hand with respect to the Company Intellectual Property under which there is any
dispute regarding the scope of such agreement, or performance under such
agreement, including with respect to any payments to be made or received by the
Company or a Subsidiary of the Company thereunder.

(o) Assuming that the consents identified in Schedule 4.11(c) are obtained in
full force and effect at all relevant times, the operation of the business of
the Company and its Subsidiaries as it currently is conducted, including but not
limited to the design, development, use, disclosure, import, branding,
advertising, promotion, marketing, license, manufacture, sale, license and
distribution of the products, or services or other Technology of the Company or
any Subsidiary of the Company (including such Technology currently under
development) does not and will not when conducted by the Buyer in substantially
the same manner following the Closing to the Company’s Knowledge infringe or
misappropriate any Intellectual Property Right of any Person, violate any right
of any Person (including any right to privacy or publicity) or constitute unfair
competition or trade practices under the laws of any jurisdiction, and neither
the Company nor any Subsidiary of the Company has received written (or to the
Knowledge of the Company, oral) notice from any Person claiming that such
operation or any act, product, or

 

34



--------------------------------------------------------------------------------

service or other Technology of the Company or a Subsidiary of the Company
(including such Technology currently under development) infringes or
misappropriates any Intellectual Property Right of any Person or constitutes
unfair competition or trade practices under the Laws of any jurisdiction, nor
does the Company have Knowledge of any basis therefore.

(p) To the Company’s Knowledge, no Person is infringing or misappropriating any
Company Intellectual Property Right.

(q) To the Company’s Knowledge, no Company Intellectual Property or Technology
is subject to any Action that restricts in any manner the use, transfer or
licensing thereof by the Company and/or its Subsidiaries or may affect the
validity, use or enforceability of such the Company Intellectual Property or
Technology.

(r) No (i) product, technology, service or publication of the Company or any
Subsidiary of the Company, (ii) material published or distributed by the Company
or a Subsidiary or the Company or (iii) conduct or statement of the Company or a
Subsidiary of the Company constitutes obscene material, a defamatory statement
or material, false advertising or otherwise violates in any Legal Requirement.

(s) The Company Intellectual Property, together with any rights under the
applicable Material Contracts, constitutes all the Technology and Intellectual
Property Rights used in and/or necessary to the conduct of the business of the
Company and its Subsidiaries as it currently is conducted, including, without
limitation, the design, development, manufacture, use, disclosure, import,
branding, advertising, promotion, marketing, sale, license and distribution of
products or other Technology of the Company, including performance of services
(including such Technology currently under development).

(t) Except as disclosed in Schedule 4.12(t), neither this Agreement nor the
transactions contemplated by this Agreement, including the assignment to the
Buyer, by operation of law or otherwise, of any contracts to which the Company
or a Subsidiary of the Company is a party, will result in (i) any third party
being granted rights or access to, or the placement in or release from escrow,
of any the Company Intellectual Property, (ii) the Buyer granting to any third
party any right, title or interest to or with respect to any Intellectual
Property Rights owned by, or licensed to, the Buyer pursuant to any contract to
which the Company or a Subsidiary of the Company is a party or by which it is
bound, (iii) the Buyer being bound by, or subject to, any non compete or other
restriction on the operation or scope of the business of the Company and its
Subsidiaries, (iv) any restriction on the ability of the Buyer to share
information relating to its ongoing business or operations, or (v) the Buyer
being obligated to pay any royalties, fees, honoraria or other amounts to any
third party in excess of those payable by the Company or a Subsidiary of the
Company prior to the Closing Date pursuant to contracts to which the Company or
a Subsidiary of the Company is a party or by which it is bound.

(u) Schedule 4.12(u) contains a true and complete list of all of the software
programs included in or developed for inclusion in the Company’s or its
Subsidiaries’ products (including, without limitation, the GEMSTAR software
platform) or any third party (including all software programs embedded or
incorporated in the Company’s or its Subsidiaries’ products)

 

35



--------------------------------------------------------------------------------

(the “Company Software”). Except as listed in Schedule 4.12(u), the Company
Software does not contain any third party software or Public Software. The list
in Schedule 4.12(u) shall contain (i) the name of the Public Software, (ii) the
license name and version pursuant to which the Company has received a license to
such Public Software, and (iii) a short statement regarding how the Public
Software is being used by the Company and its Subsidiaries. “Public Software”
means any software that contains, includes, incorporates, or has instantiated
therein, or is derived in any manner (in whole or in part) from, any software
that is distributed as free software, open source software (e.g., Linux) or
similar licensing or distribution models, including software licensed or
distributed under any of the following licenses or distribution models, or
licenses or distribution models similar to any of the following: (1) GNU’s
General Public License (GPL) or Lesser/Library GPL (LGPL); (2) the Artistic
License (e.g., PERL); (3) the Mozilla Public License; (4) the Netscape Public
License; (5) the Sun Community Source License (SCSL); (6) the Sun Industry
Standards License (SISL); (7) the BSD License; and (8) the Apache License.

(v) The Company and each Subsidiary of the Company employs commercially
reasonable measures to ensure that the Company Software do not contain any
viruses. For the purposes of this Agreement, “virus” means any computer code
intentionally designed to disrupt, disable, or harm in any manner the operation
of any software or hardware or to allow a third party to have access to the
user’s computer or network without such user’s authority.

(w) The Company Software:

(i) Performs in all material respects accordance with all published
specifications for such software;

(ii) Complies in all material respects with all other published documentation,
descriptions and literature with respect to such software; and

(iii) Complies in all material respects with all representations, warranties and
other requirements specified in all of the Company’s and its Subsidiaries’
customer contracts.

(x) Except as set forth on Schedule 4.12(x), the Stockholders of the Company or
any Subsidiary of the Company (other than the Company) do not have an ownership
right or other interest in any Intellectual Property related to the business of
the Company and its Subsidiaries.

4.13 Brokerage. No broker, finder or investment banker acting on behalf of the
Stockholders or the Company or any of its Subsidiaries is entitled to any fee,
commission or other payment from the Stockholders or the Company or any of its
Subsidiaries in connection with this Agreement or the Transaction.

4.14 Governmental Licenses and Permits. Schedule 4.14 contains a complete and
correct listing of all permits, licenses, franchises, certificates, approvals,
registrations, accreditations and other authorizations of Governmental
Authorities (including all licenses, permits and other authorizations that are
required pursuant to any Environmental Requirements for the occupancy of its
properties or facilities, or the operation of its businesses) (collectively,

 

36



--------------------------------------------------------------------------------

the “Licenses”) owned or possessed by the Company and its Subsidiaries, and to
the Company’s Knowledge, no other Licenses are required in the conduct of the
business of the Company and its Subsidiaries as currently conducted or as
proposed to be conducted. Except as set forth on Schedule 4.14, all Licenses are
in full force and effect and the Company and each of its Subsidiaries is
operating and has operated in compliance with all such Licenses as well as the
applicable orders, approvals and variances related thereto, and are not in
violation of any of the foregoing. Except as specifically provided on Schedule
4.14, the transactions contemplated by this Agreement will not result in a
default under or a breach or violation of, or adversely affect the rights and
benefits afforded to the Company or its Subsidiaries by, any such Licenses.

4.15 Employment and Labor Matters.

(a) List; Unpaid Compensation. Schedule 4.15(a) lists: (a) all present employees
(including title and position), contractors and consultants of the Company and
each Subsidiary of the Company, (b) their current fixed and variable rate of
compensation and benefits, and (c) their accrued vacation, if applicable,
(d) and for non-U.S. employees, provident fund benefits, gratuities, life
insurance and other benefits. Schedule 4.15(a) also indicates any of such
parties who is absent from work due to a work related injury, is receiving
workers’ compensation or is receiving disability compensation. With respect to
the business conducted by the Company and its Subsidiaries, there are no unpaid
wages, bonuses or commissions (other than those not yet due) nor does the
Company or any Subsidiary of the Company owe any Tax, penalty, assessment or
forfeiture for failure to comply with any of the foregoing. Except as provided
on Schedule 4.15(a), the employment of all employees, contractors and
consultants listed on Schedule 4.15(a) may be terminated at any time with or
without cause and without any severance or other Liability to the Company or any
Subsidiary of the Company. The Company and its Subsidiaries have paid or
properly accrued and set forth on the face of the Financial Statements in the
Ordinary Course of Business all wages and compensation due to any employee of
the Company or any Subsidiary of the Company, including all vacations or
vacation pay, holidays or holiday pay, sick days or sick pay, and bonuses.

(b) Certain Information. Except as listed in Schedule 4.15(b), the Company and
its Subsidiaries: (a) since January 1, 2008, have not experienced, and there are
not pending or, to the Knowledge of the Company, threatened, any labor disputes,
organized slowdown, pickets, work slow-downs due to labor disagreements,
organized work interruption, strike or work stoppage by employees of the Company
or any Subsidiary of the Company or any actions or arbitrations that involve
employees of the Company or any Subsidiary of the Company; (b) are not a party
to, nor are they obligated by, any oral or written agreement, labor union or
collective bargaining or otherwise, regarding the rates of pay or working
conditions of any of the employees of the Company or any Subsidiary of the
Company; and (c) are not obligated under any agreement to recognize or bargain
with any labor organization or union on behalf of the employees of the Company
or any Subsidiary of the Company. No event has occurred or circumstance exists
that may provide the basis of any work stoppage or other labor dispute in
connection with the business of the Company and its Subsidiaries.

(c) Labor Claims. Except as listed in Schedule 4.15(c): (a) neither the Company
nor any Subsidiary of the Company, nor any of their respective officers,
directors, or employees has been charged or, to Knowledge of the Company,
threatened with the charge of

 

37



--------------------------------------------------------------------------------

any unfair labor practice, charge or complaint pending, unresolved, or, to the
Knowledge of the Company, threatened; (b) the Company and its Subsidiaries are
in material compliance with, and are not in violation of any, Legal Requirements
concerning the employer-employee relationship and anti-discrimination and equal
employment opportunities; and (c) there are, and have been, no violations of any
other Law respecting the hiring, hours, wages, occupational safety and health,
employment, promotion, termination or benefits of any employee of the Company or
any Subsidiary of the Company. The Company and its Subsidiaries have filed all
reports, information and notices required under any Law respecting the hiring,
hours, wages, occupational safety and health, employment, promotion, termination
or benefits of any employee of the Company or any Subsidiary of the Company, and
will timely file prior to Closing all such reports, information and notices
required by any Law to be given prior to Closing.

(d) Employment Agreements. Except as listed in Schedule 4.15(d): (a) all
officers, employees, and agents of the Company and its Subsidiaries are
employees at-will and for indefinite terms, and (b) there are no outstanding
agreements or arrangements with respect to severance payments.

(e) The Company and its Subsidiaries have complied and are in compliance with
the requirements of the Immigration Reform and Control Act of 1986. Schedule
4.15(e) sets forth a true and complete list of all employees of the Company and
its Subsidiaries working in the United States who are not U.S. citizens and a
description of the legal status under which each such individual is permitted to
work in the United States. All employees of the Company and its Subsidiaries or
other Person who are performing services for the Company and its Subsidiaries
are legally able to work in the countries where they are working and will be
able to continue to work in the business of the Company and its Subsidiaries
where they are currently working following the consummation of the transactions
contemplated by this Agreement.

(f) Employee Benefit Plans. Except as set forth on Schedule 4.15(f), neither the
Company nor any of its Subsidiaries maintain, contribute to or have any
liability or potential liability with respect to (i) any “employee benefit plan”
(as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”)), or (ii) any other plan, program, policy, practice,
arrangement or contract providing benefits or payments to current or former
employees (or to their beneficiaries or dependents) of the Company or its
Subsidiaries or to any other Person, including any bonus plan, plan for deferred
compensation, nonqualified retirement plan, severance plan, stock option,
phantom stock or stock purchase plan, employee health or other welfare benefit
plan or other arrangement formal or informal (in each case of (i) and (ii), a
“Plan”). For purposes of this Section 4.15(f), the “Company” shall be deemed to
include any entity required to be aggregated in a controlled group or affiliated
service group with the Company or any of its Subsidiaries for purposes of ERISA
or the Code (including under Section 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA), at any relevant time.

(g) Each Plan that is intended to be qualified within the meaning of
Section 401(a) of the Code has received a determination letter from the Internal
Revenue Service (the “IRS”) that such Plan is qualified under Section 401(a) of
the Code, or the Company is entitled to rely upon an opinion letter from the IRS
with respect to the qualification of such Plan, and nothing has occurred that
could reasonably be expected to adversely affect the qualification of such Plan.

 

38



--------------------------------------------------------------------------------

 

(h) Neither the Company nor any of its Subsidiaries has liability or potential
liability with respect to any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) that is subject to Title IV of ERISA,
Section 302 of ERISA or Section 412 of the Code or any similar federal, state or
provincial law, rule or regulation (a “Pension Plan”) or any “multiemployer
plan” (as such term is defined in Section 3(37) of ERISA).

(i) Each Plan and any related trust, insurance contract or fund has been
maintained, funded and administered in compliance in all material respects with
its respective terms and with all applicable Legal Requirements. No asset of the
Company is subject to any Lien under ERISA or the Code, and neither the Company
nor any of its Subsidiaries has incurred any liability under Title IV of ERISA
or any Legal Requirement or to the Pension Benefit Guaranty Corporation (the
“PBGC”). There are no pending or, to the Knowledge of the Company, threatened
Proceedings with respect to any Plan.

(j) Each of the Company and its Subsidiaries has complied in all material
respects with the health care continuation requirements of Part 6 of Subtitle B
of Title I of ERISA and Section 4980B of the Code or any Legal Requirement
(“COBRA”); and neither the Company nor any of its Subsidiaries has obligations
under any Plan or otherwise to provide postemployment health or life insurance
benefits to current or former employees of the Company or its Subsidiaries or to
any other person, except as required by COBRA.

(k) Other than as set forth on Schedule 4.15, none of the Plans or any other
agreement between the Company or any of its Subsidiaries and any employees of
the Company or any such Subsidiary obligates the Company or any Subsidiary to
pay any separation, severance, termination, retention bonus or similar benefit
or accelerate any vesting schedule, or alter any benefit structure as a result
of the Transaction (including in connection with the occurrence of subsequent
events) or as a result of a change in control or ownership within the meaning of
any Plan, agreement or Section 280G of the Code or the regulations thereunder.

(l) Neither the Company nor any of its Subsidiaries nor any other “disqualified
person” (within the meaning of Section 4975 of the Code) or “party in interest”
(within the meaning of Section 3(14) of ERISA) has taken any action with respect
to any of the Plans which could subject any such Plan (or its related trust) or
the Company or any of its Subsidiaries or any officer, director or employee of
any of the foregoing to any penalty or Tax under Section 502(i) of ERISA or
Section 4975 of the Code or any or any similar Legal Requirement. There has been
no breach of fiduciary duty (as determined under ERISA) with respect to any
Plan.

(m) With respect to each Plan, the Company has provided the Buyer with true,
complete and correct copies of (to the extent applicable) (i) all documents
pursuant to which the Plan is maintained, funded and administered, (ii) the
annual report (Form 5500 series) filed with the IRS (including all applicable
attachments) for the most recent three years, (iii) the most recent financial
statements, (iv) the most recent actuarial valuation of benefit obligations,
(v) the most recent summary plan description provided to participants, and
(vi) the most recent determination letter received from the IRS.

 

39



--------------------------------------------------------------------------------

 

(n) With respect each Plan, all required payments, premiums, contributions,
reimbursements or accruals for all periods (or partial periods) ending prior to
or as of the Unaudited Financial Statements shall have been made or properly
accrued on the Unaudited Financial Statements. None of the Plans has any
unfunded liabilities which are not reflected on the Unaudited Financial
Statements.

(o) With respect to each non-U.S. Plan, the Plan has been established,
maintained and administered by the Company or any of its Subsidiaries in
material compliance with all applicable Legal Requirements of any controlling
governmental authority or instrumentality, and all required contributions have
been made or accrued to the extent required in accordance with applicable Legal
Requirements.

4.16 Insurance. Schedule 4.16 lists each insurance policy maintained by or for
the benefit of the Company or any of its Subsidiaries with respect to the
Company’s and its Subsidiaries’ assets, properties or businesses (including the
name of the insurer, the policy number, and the period, amount and scope of
coverage). Such policies are in amounts and have coverages as required by any
contract to which the Company or any of its Subsidiaries is a party or by which
any of its assets or properties is bound. All such insurance policies are in
full force and effect. Neither the Company nor any of its Subsidiaries is in
default with respect to its obligations under any such insurance policy or has
received written notice of cancellation or termination in respect of any such
policy, and, to the Knowledge of the Company, no cancellation or termination of
any such policy is pending or threatened by the current insurers of the Company
or any of its Subsidiaries.

4.17 Affiliate Transactions. To the Knowledge of the Company, except as
disclosed on Schedule 4.17, neither (a) any current or former officer, director,
manager, stockholder or unitholder of the Company or any of its Subsidiaries,
(b) any individual related by blood, marriage or adoption to any of the
foregoing individuals, (c) any trust or comparable entity that is operated for
the benefit of any of the individuals referred to in each of the foregoing
clauses, nor (d) any entity in which any Person referred to in each of the
foregoing clauses owns any beneficial interest, (i) is a party to any agreement,
contract, commitment or transaction with the Company or any of its Subsidiaries,
or (ii) has any interest in any property, real or personal or mixed, tangible or
intangible, used in or pertaining to the Company’s business.

4.18 Environmental Matters. Except as set forth on Schedule 4.18, each of the
Company and its Subsidiaries have obtained and complied in all material respects
with all Licenses that may be required pursuant to Environmental Requirements
for the occupation of its facilities and the operation of the Company’s and its
Subsidiaries’ business.

(a) Except as set forth on Schedule 4.18(a), the Company and its Subsidiaries
are, and at all times during the past thirty-six (36) months have been, in
compliance in all material respects with all Environmental Requirements.

 

40



--------------------------------------------------------------------------------

 

(b) To the Knowledge of the Company, except as set forth on Schedule 4.18(b),
neither the Company nor any of its Subsidiaries has received any written notice,
report or other information regarding any actual or alleged violation of
Environmental Requirements or any Environmental Liabilities, relating to the
Company or its Subsidiaries or any Leased Premises that remains pending or
unresolved.

(c) Neither the Company nor any of its Subsidiaries nor their predecessors or
Affiliates has treated, stored, disposed of, arranged for or permitted the
disposal of, transported, exposed any Person to, handled or Released any
Pollutant, or owned or operated any property or facility in a manner that has
given or would reasonably be expected to give rise to Environmental Liabilities.
Except as set forth on Schedule 4.18(c), the Leased Premises are not
contaminated by any Pollutant.

(d) To the Knowledge of the Company, Schedule 4.18(d) lists all: (i) USTs,
(ii) asbestos-containing material, and (iii) materials or equipment containing
polychlorinated byphenyls or radioactive substances, in each case that are
located on or exist at any property or facility owned or leased by the Company
or any of its Subsidiaries, all of which comply in all material respects with
all applicable Environmental Requirements.

(e) Since January 1, 2007, except as set forth on Schedule 4.18(e), neither the
Company nor any of its Subsidiaries has assumed, undertaken or otherwise become
subject to any liability, including any obligation for corrective or remedial
action, of any other Person relating to Environmental Requirements.

4.19 Safety Matters.

(a) Except as set forth on Schedule 4.19(a), the Company and its Subsidiaries
have obtained and complied in all material respects with all Licenses that may
be required pursuant to Safety Requirements for the occupation of its facilities
and the operation of the Company’s and its Subsidiaries’ businesses.

(b) The Company and its Subsidiaries are, and at all times during the past
thirty-six (36) months have been, in compliance in all material respects with
all Safety Requirements.

(c) Except as set forth on Schedule 4.19(c), neither the Company nor any of its
Subsidiaries has received any written notice, report or other written
information any actual or alleged violation of Safety Requirements relating to
the Company or any of its Subsidiaries that remains pending or unresolved.

4.20 Privacy; Data Protection. The Company and its Subsidiaries have not
collected any personally identifiable information concerning users of its
products, services and websites from any third parties. The Company, its
Subsidiaries and their respective subcontractors have complied in all material
respects with all Legal Requirements and their privacy policies relating to the
privacy of users of the Company’s and its Subsidiaries’ products, services and
websites, including without limitation with respect to the use, collection,
storage, disclosure and transfer of any data and personally identifiable
information collected by the Company and its Subsidiaries or by third parties
having authorized access to the records of the

 

41



--------------------------------------------------------------------------------

Company and its Subsidiaries. The Company and its Subsidiaries and their
respective subcontractors have complied in all material respects with all Legal
Requirements and their privacy policies relating to the collection, use,
storage, transfer, and disclosure of any data and personally identifiable
information of any employees, contractors or consultants, both in the United
States and internationally. Neither the Company nor any Subsidiary of the
Company has received a complaint regarding their respective collection, use or
disclosure of data, including but not limited to personally identifiable
information. The execution, delivery and performance of this Agreement complies
with all Legal Requirements relating to privacy and does not violate the
Company’s or its Subsidiaries’ privacy policies. True and correct copies of all
such privacy policies are attached to Schedule 4.20, and the Company and its
Subsidiaries and their respective subcontractors have at all times made all
privacy policy disclosures to such users or customers as required by Legal
Requirements. None of such disclosures made or contained in any such privacy
policy has been inaccurate, misleading or deceptive or in violation of any Legal
Requirements. The Company and its Subsidiaries have implemented and maintains a
comprehensive plan, or plans, which (i) identifies internal and external risks
to the security of data and Confidential Information, including personally
identifiable information; (ii) implements, monitors and improves adequate and
effective administrative, electronic and physical safeguards to control those
risks; (iii) maintains notification procedures in compliance with all Legal
Requirements and privacy or other policies in the case of any breach of security
compromising data, including unencrypted data containing personally identifiable
information; and (iv) adequately provides for the prevention of data loss.
Neither the Company nor any Subsidiary of the Company has experienced any data
loss, breach of security or otherwise unauthorized access by third parties to
Confidential Information, including personally identifiable information, in the
Company’s or its Subsidiaries’ possession, custody or control.

4.21 International Transactions. The Company confirms, represents and warrants
that none of the Company or any of its Subsidiaries, whether directly,
indirectly or through one or more intermediaries has ever, through and including
the date of Closing:

(a) Made any corrupt payment to a foreign official within the meaning of (i) the
Foreign Corrupt Practices Act (15 U.S.C. §§78dd-1 et seq.), (ii) the United
States (“U.S.”) mail and wire fraud statutes (18 U.S.C. §§1341 through 1343),
(iii) the Travel Act (18 U.S.C. §1952), (iv) any similar or successor statutes,
or (v) any regulations promulgated under the foregoing statutes;

(b) Engaged in any transaction, investment, undertaking or activity with any
country, person, organization, authority or entity in violation of any of the
Trading With the Enemy Act, the International Emergency Economic Powers Act, the
Arms Export Control Act, the National Emergencies Act, the Immigration and
Nationality Act, the Antiterrorism and Effective Death Penalty Act, the United
Nations Participation Act, the Clean Diamond Trade Act, and the Syria
Accountability and Lebanese Sovereignty Act, all as amended, any similar or
successor statute, any of the U.S. Commerce Department’s Export Administration
Regulations (15 C.F.R. Part 730 et seq.), any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. For the avoidance of doubt, (i) the regulations governed by the
previous sentence include all of the regulations administered by the U.S.
Department of the Treasury, Office of Foreign Assets Control (“OFAC”), including
but not limited to the Anti-

 

42



--------------------------------------------------------------------------------

Terrorism Sanctions program, the Non-Proliferation Sanctions program, the
Counter Narcotics Trafficking Sanctions program, the Diamond Trading Sanctions
program and the various Country-specific Sanctions programs, and (ii) the
country, person, organization, authority or entity referred to in the previous
sentence include but not limited to anyone listed in the Specially Designated
Nationals List or the Blocked Persons List both maintained and updated by OFAC,
the Designated Foreign Terrorist Organizations List maintained and updated by
the U.S. Department of State, Office of Counterterrorism, or any other list
published by any U.S. government agency or department regarding terrorism or
money laundering; or

(c) Engage in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated by the Financial Action Task Force on Money Laundering’s
“The Forty Recommendations” of June 20, 2003, in violation of the laws or
regulations of the United States, including but not limited to Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001, Public Law 107-56,
as amended, the Currency and Foreign Transactions Reporting Act of 1970, as
amended, or the Money Laundering Control Act of 1986 as amended, or the
anti-money laundering laws of any other jurisdiction in which either the Company
or any Subsidiary of the Company does business.

4.22 Litigation and Compliance with Law. Except as set forth on Schedule 4.22,
there are no Proceedings, pending or, to the Company’s Knowledge, threatened
against or affecting the Company or any Subsidiary of the Company, at Law or in
equity, or before or by any Governmental Authority or instrumentality having
jurisdiction over the Company or any Subsidiary of the Company. No notice of
Proceeding, whether pending or threatened, has been received by the Company or
any Subsidiary of the Company, and, to the Company’s Knowledge, there is no
basis therefor. Except to the extent set forth on Schedule 4.22, (i) since their
inception, the Company and its Subsidiaries have conducted their business in
material compliance with all Legal Requirements applicable to the business or
the assets of the Company and its Subsidiaries (including, HIPAA and HITECH),
and (ii) the Company and its Subsidiaries currently conduct their business
operations in material compliance with all Legal Requirements applicable to
their respective businesses and assets. Neither the Company nor any Subsidiary
of the Company (including any employee thereof), has made any payment of funds
in connection with the business or its any of its assets prohibited by Law, and
no funds have been set aside to be used in connection with the business of the
Company and its Subsidiaries for any payment prohibited by Law.

4.23 Books and Records. The books of account and other financial records to be
transferred to the Buyer pursuant hereto are in all material respects complete
and correct, are maintained in accordance with all Legal Requirements, and are
accurately reflected in the Financial Statements. The Company has provided to
the Buyer and its Representatives true and complete copies of or access to all
minute books or corporate records relating to the Company and its Subsidiaries.

4.24 Bank Accounts, Letters of Credit and Powers of Attorney. Schedule
4.24 lists (a) all bank accounts, lock boxes and safe deposit boxes relating to
the business and operations of the Company and each of its Subsidiaries
(including the name of the bank or other institution

 

43



--------------------------------------------------------------------------------

where such account or box is located and the name of each authorized signatory
thereto), (b) all outstanding letters of credit issued by financial institutions
for the account of the Company and each Company Subsidiary (setting forth, in
each case, the financial institution issuing such letter of credit, the maximum
amount available under such letter of credit, the terms (including the
expiration date) of such letter of credit and the party or parties in whose
favor such letter of credit was issued), and (c) the name and address of each
person who has a power of attorney to act on behalf of the Company or any
Company Subsidiary. The Company has heretofore delivered to the Buyer true,
correct and complete copies of each letter of credit and each power of attorney
described in Schedule 4.24. Since August 31, 2010, no Foreign Subsidiary Cash
has been distributed to the Company or HCR Information Corporation, and the
Foreign Subsidiary Cash as of the date hereof is reflected in the bank accounts
and in said amounts as more specifically described in Schedule 4.24.

4.25 Customers and Suppliers.

(a) Schedule 4.25(a) sets forth each customer of the Company and each Company
Subsidiary who accounted for more than $10,000 of the revenues of the Company or
any Company Subsidiary for the fiscal year ended December 31, 2009, and who is
expected to account for more than $10,000 of the revenues of the Company or any
Company Subsidiary for the fiscal year ended December 31, 2010 (collectively,
the “Customers”). Except to the extent disclosed in Schedule 4.25(a), since
December 31, 2009, no Customer of the Company or any Company Subsidiary has
canceled or otherwise terminated its relationship with the Company or such
Company Subsidiary. Except to the extent disclosed in Schedule 4.25(a), no
Customer has provided the Company with written notice (or to the Company’s
Knowledge, oral notice) of any plan or intention to terminate, to cancel or
otherwise materially and adversely modify its relationship with the Company or
any Company Subsidiary or to decrease materially its usage, purchase or
distribution of the services or products of the Company or any Company
Subsidiary.

(b) Schedule 4.25(b) sets forth a list of all suppliers to whom the Company or
any Company Subsidiary made payments aggregating $10,000 or more during the
fiscal year ended December 31, 2009, or expects to aggregate $10,000 or more
during the fiscal year ended December 31, 2010, showing, with respect to each,
the name, address and dollar volume involved. Since December 31, 2009, no
supplier has terminated its relationship with the Company.

4.26 Warranties to Customers. Schedule 4.26 includes a copy of the standard
terms and conditions of sale, lease or license by the Company and each Company
Subsidiary (including applicable warranty and indemnity provisions). Except as
disclosed in Schedule 4.26, no product or service provided by the Company or any
Company Subsidiary is subject to any guaranty, warranty, or other indemnity that
extends beyond the applicable standard terms and conditions of sale, lease or
license. There is no claim, action, suit, investigation or proceeding pending
against the Company or any Company Subsidiary, or to the Company’s Knowledge,
threatened, relating to alleged defects in the products or services provided by
the Company or any Company Subsidiary, or the failure of any such product or
service to meet agreed upon specifications and, to the Company’s Knowledge,
there is no basis for any of the foregoing.

 

44



--------------------------------------------------------------------------------

 

4.27 Internal Controls. The Company and each Company Subsidiary maintain
accurate books and records reflecting their assets and liabilities and maintain
proper and adequate internal accounting controls which provide reasonable
assurance that (a) transactions are executed with management’s authorization;
(b) transactions are recorded as necessary to permit preparation of the
consolidated financial statements of the Company in accordance with GAAP and to
maintain accountability for the Company’s consolidated assets; (c) access to the
Company’s or any Company Subsidiary’s assets is permitted only in accordance
with management’s authorization; (d) the reporting of the Company’s and any
Company Subsidiary’s assets is compared with existing assets as necessary to
permit preparation of the consolidated financial statements of the Company in
accordance with GAAP and to maintain accountability for the Company’s
consolidated assets; (e) accounts, notes and other receivables and inventory are
recorded accurately, and adequate procedures are implemented to effect the
collection thereof on a timely basis; and (f) there are adequate procedures in
place regarding prevention or timely detection of unauthorized acquisition, use
or disposition of the Company’s or any Company Subsidiary’s assets. As of the
date of this Agreement, there has been no fraud, whether or not material, that
involved management or other employees of the Company or any Company Subsidiary
who have a significant role in the Company’s or any Company Subsidiary’s
internal controls over financial reporting.

4.28 Accounts Receivable. All accounts receivable that are reflected on the
Financial Statements or on the accounting records of the Company and its
Subsidiaries as of the Closing Date represent or will represent valid
obligations arising from sales actually made or services actually performed by
the Company or a Subsidiary of the Company in the Ordinary Course of Business.
All accounts receivable of the Company and its Subsidiaries are reflected
properly on their respective books and records, are valid receivables, and are
current except as set forth in Schedule 4.28. The reserve for bad debts set
forth on the face of the Financial Statements (rather than in any notes thereto)
represents the Company’s reasonable, good faith assessment of an appropriate bad
debt reserve based on the facts and circumstances pertaining to said accounts
receivable calculated consistent with past practice. There is no contest, claim,
defense or right of setoff under any contract with any account debtor of an
account receivable relating to the amount or validity of such account
receivable. Schedule 4.9 contains a complete and accurate list of all accounts
receivable of the Company and its Subsidiaries as of the date of the Unaudited
Financial Statements, which list sets forth the aging of each such account
receivable.

4.29 Accuracy of Information Furnished by the Company. No written
representation, statement or information made or furnished by the Company to the
Buyer, including without limitation, those contained in this Agreement and the
various schedules attached hereto and the other information and statements
previously furnished by the Company to the Buyer, contains or shall contain any
untrue statement of a material fact or to the Company’s Knowledge, omits or
shall omit any material fact necessary to make the information contained therein
in light of circumstances in which they were made, not misleading.

 

45



--------------------------------------------------------------------------------

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL STOCKHOLDERS

As a material inducement to the Buyer and the Merger Sub to enter into this
Agreement, each Principal Stockholder, individually with respect to himself,
herself or itself only, hereby represents and warrants to the Buyer and the
Merger Sub that, as of the date hereof and as of the Closing Date:

5.1 Organization and Power. With respect to each Principal Stockholder that is a
legal entity, such Principal Stockholder is duly organized, validly existing and
in good standing under the Legal Requirements of the jurisdiction of its
organization or formation, and has full power and authority to execute and
deliver this Agreement and the Ancillary Agreements to which such Principal
Stockholder is a party and to perform its obligations hereunder and thereunder
and consummate the Transaction.

5.2 Authorization. The execution, delivery and performance by such Principal
Stockholder of this Agreement and the Ancillary Agreements to which such
Principal Stockholder is a party and the consummation of the Transaction have
been duly and validly authorized by all requisite action on the part of such
Principal Stockholder, and no approval or other proceedings on his, her or its
part are necessary to authorize the execution, delivery or performance of this
Agreement and such Ancillary Agreements. Such Principal Stockholder has the full
power to sell, exchange, assign, transfer and deliver its shares of Company
Stock to the Buyer or the Surviving Corporation, as the case may be, free and
clear of all Liens. This Agreement has, been duly executed and delivered by such
Principal Stockholder, and constitutes a legal, valid and binding obligation of
such Principal Stockholder enforceable against such Principal Stockholder in
accordance with its terms, except as enforceability hereof or thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and limitations on the availability of
equitable remedies. As of the Closing, the Ancillary Agreements to which such
Principal Stockholder is a party will have been duly executed and delivered by
such Principal Stockholder, and will constitute a legal, valid and binding
obligation of such Principal Stockholder enforceable against such Principal
Stockholder in accordance with its terms, except as enforceability hereof or
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other Legal Requirements affecting creditors’ rights generally and limitations
on the availability of equitable remedies.

5.3 Absence of Conflicts. Neither the execution and delivery by such Principal
Stockholder of this Agreement and the Ancillary Agreements to which such
Principal Stockholder is a party nor the performance by such Principal
Stockholder of its obligations hereunder and thereunder in accordance with the
terms of this Agreement and the Ancillary Agreements will not (with or without
the giving of notice or the lapse of time, or both):

(a) contravene, conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the charter, bylaws, partnership agreement or
similar organizational documents of such Principal Stockholder, if applicable;

(b) contravene, conflict with or result in a material violation or breach of, or
give any Governmental Authority or other Person the right to challenge the
Transaction under, any Legal Requirement applicable to such Principal
Stockholder or any of such Principal Stockholder’s assets or properties, or
require any consent or approval of or any notice or filing with any Governmental
Authority or other Person; or

 

46



--------------------------------------------------------------------------------

 

(c) contravene, conflict with or result in a material breach or default under,
or give rise to any right of acceleration or termination of, any of the terms,
conditions or provisions of any note, bond, lease, license, contract or other
instrument or obligation to which such Principal Stockholder is a party or by
which any of such Principal Stockholder’s assets or properties is bound.

5.4 Title. Such Principal Stockholder is the sole record and beneficial owner of
the Company Stock, Options and Warrants set forth opposite such Principal
Stockholder’s name on Schedule 4.3 hereto. Except as set forth on Schedule 5.4,
such Principal Stockholder is not a party to any voting trust, proxy or other
contract or understanding between or among any Persons that affects or relates
to the voting or giving of written consent with respect to any outstanding
security of the Company.

5.5 Litigation. There is no Proceeding at law or in equity pending or, to the
Knowledge of such Principal Stockholder, threatened in writing against, and
there is no outstanding Order applicable to, such Principal Stockholder or the
Company, or any of its Subsidiaries that seeks to restrain, enjoin, prevent or
prohibit the consummation of any part of the Transaction.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BUYER AND MERGER SUB

As a material inducement to the Company and the Principal Stockholders to enter
into this Agreement, the Buyer and the Merger Sub hereby represent and warrant
to the Company and the Principal Stockholders that as of the date hereof and as
of the Effective Time:

6.1 Organization and Power. Each of the Buyer and the Merger Sub is a
[corporation] validly existing and in good standing under the laws of the State
of Delaware, with full power and authority to enter into this Agreement and the
Ancillary Agreements to which it is a party and to perform its obligations
hereunder and thereunder.

6.2 Authorization of Transaction. Each of the Buyer and the Merger Sub has full
power and authority to execute and deliver this Agreement and the Ancillary
Agreements to which it is a party and to consummate the Transaction. The
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which the Buyer or the Merger Sub is a party and the consummation
of the Transaction have been duly and validly authorized and approved by all
requisite action on the part of the Buyer and the Merger Sub and no other
proceedings (corporate or otherwise) on the part of the Buyer or the Merger Sub
are necessary to approve and authorize the execution and delivery of this
Agreement and the consummation of the Transaction. This Agreement has been duly
executed and delivered by the Buyer and the Merger Sub and constitutes the valid
and binding agreement of the Buyer and the Merger Sub enforceable against them
in accordance with its terms, except as enforceability hereof or thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other Legal
Requirements affecting creditors’ rights generally and limitations on the
availability of equitable remedies. As of the Closing, the Ancillary Agreements
to which the Buyer or the Merger Sub is a party will have been duly executed and
delivered by such Person, and will constitute a legal, valid and binding
obligation of such Person enforceable against it in accordance with its terms,

 

47



--------------------------------------------------------------------------------

except as enforceability hereof or thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other Legal Requirements affecting
creditors’ rights generally and limitations on the availability of equitable
remedies.

6.3 Absence of Conflicts. Neither the execution and delivery of this Agreement
nor the consummation or performance of the Transaction, will (with or without
notice or lapse of time), (a) contravene, conflict with, or result in a
violation of any provision of the certificate of incorporation, bylaws or
comparable organizational documents of the Buyer or the Merger Sub;
(b) materially contravene, conflict with, or result in a material violation of,
or give any Governmental Authority or other Person the right to challenge the
Transaction under, any Legal Requirement to which the Buyer, the Merger Sub or
any of their Subsidiaries may be subject; and (c) materially contravene,
conflict with, or result in a material violation of any of the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any License that is held by the
Buyer, the Merger Sub or any of their Subsidiaries.

6.4 Litigation. As of the date hereof, there are no Proceedings pending or, to
the Knowledge of the Buyer, threatened against or affecting the Buyer at law or
in equity, or before or by any Governmental Authority, which would materially
affect the performance of the Buyer or the Merger Sub or their obligations under
this Agreement or the Ancillary Agreements to which the Buyer or the Merger Sub
is a party or the consummation of the Transaction.

6.5 Brokers’ Fees. No agent, broker, finder, investment banker or other Person,
acting on behalf of the Buyer or any of its Affiliates, is or will be entitled
to any fee, commission or other payment from the Buyer or any of its Affiliates
in connection with this Agreement or the Transaction.

ARTICLE VII

COVENANTS OF THE PARTIES

7.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, and upon reasonable advance notice received from the Buyer, the Company
shall (a) afford the Buyer and its Representatives reasonable access, during
regular business hours, to the Company’s and its Subsidiaries’ personnel,
properties, customers, contracts, books and records and other documents and
data; (b) promptly furnish the Buyer with copies of all such documents,
information and data as the Buyer may reasonably request; (c) promptly furnish
the Buyer with such additional financial, operating and other relevant data and
information as the Buyer may reasonably request; and (d) to the extent
reasonably requested by the Buyer, cause its directors, officers and key
employees to discuss with the Buyer the affairs, finances and accounts of the
Company and its Subsidiaries. The Buyer acknowledges that any information being
provided to it or its Representatives by the Company or its Representatives
pursuant to or in connection with this Agreement is subject to the terms of the
Confidentiality Agreement, the terms of which are incorporated herein by
reference.

 

48



--------------------------------------------------------------------------------

 

7.2 Operation of the Company’s Business. Except as expressly permitted or
required by this Agreement, during the period commencing on the date hereof and
ending on the earlier of (i) the Closing Date and (ii) the date on which this
Agreement is terminated in accordance with its terms:

(a) The Company and each of its Subsidiaries shall conduct its operations in the
Ordinary Course of Business and, to the extent consistent therewith, to use
commercially reasonable efforts to preserve intact its business organization,
keep available the services of its current senior management as a group and
maintain satisfactory relationships with any Person having business
relationships with the Company or any of its Subsidiaries.

(b) Neither the Company nor any of its Subsidiaries shall effect any of the
following without the prior written consent of the Buyer:

(i) make any change in or amendment to its organizational documents or its
by-laws (or comparable governing documents);

(ii) issue or sell, or authorize to issue or sell, any capital stock or any
other ownership interests, or issue or sell, or authorize to issue or sell, any
securities convertible into or exchangeable for, or options, warrants or rights
to purchase or subscribe for, or enter into any arrangement or contract with
respect to the issuance or sale of, any capital stock or any other ownership
interests;

(iii) split, combine, redeem or reclassify, purchase or otherwise acquire, or
declare, pay or set aside any dividend or make any distribution with respect to,
any capital stock or its other securities;

(iv) make any investment in, acquisition of, or capital contributions to, any
Person;

(v) sell, lease or otherwise dispose of any of its properties or assets;

(vi) amend, supplement, modify, terminate or waive any material rights under any
contract or enter into a contract, except in the Ordinary Course of Business;

(vii) incur any indebtedness for borrowed money or make any loan or advance to
any other Person;

(viii) grant or agree to grant to any officer or employee of the Company or any
Subsidiary of the Company any increase in wages or bonus, severance, profit
sharing, retirement, deferred compensation, insurance or other compensation or
benefits, establish any new compensation or benefit plans or arrangements or
amend or agree to amend any existing Plan, except (A) as may be required under
any Legal Requirements, (B) as specifically required by the provisions of any
Plan in effect on the date hereof or (C) in the Ordinary Course of Business;

(ix) delay or defer the payment of any accounts payable;

(x) make or authorize capital expenditures;

 

49



--------------------------------------------------------------------------------

 

(xi) pay, discharge or satisfy any Liabilities, other than in the Ordinary
Course of Business;

(xii) grant any license with respect to the Company Intellectual Property other
than in the Ordinary Course of Business;

(xiii) take any action or omit to take any action that would reasonably be
expected to cause any of the Company Intellectual Property to become
invalidated, abandoned or dedicated to the public domain;

(xiv) accelerate or change its policy with respect to the collection of any
accounts receivable;

(xv) make any intercompany transfers of Foreign Subsidiary Cash from any
non-U.S. Subsidiary; or

(xvi) authorize any of, or commit or agree to take any of, the foregoing
actions.

7.3 Required Approvals.

(a) Subject to the terms and conditions of this Agreement, the Ancillary
Agreements and applicable Legal Requirements, each Party shall use all
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions to the Closing and to do or cause to be done all things necessary to
cause the Closing to occur and to consummate and make effective the Transaction;
provided, however, that, none of the Parties shall be required to make (and
neither the Company nor any other Person on behalf of the Company shall, without
the prior written consent of the Buyer, make) any monetary expenditure, commence
or be a plaintiff in any litigation or offer or grant any material accommodation
(financial or otherwise) to any third Person.

(b) As promptly as practicable after the date of this Agreement, but in any
event within two (2) Business Days, the Company shall make all filings required
by Legal Requirements to be made by it in order to consummate the Transaction
and shall cooperate with the Buyer and its Representatives with respect to all
filings that the Buyer elects to make or, pursuant to Legal Requirements, is
required to make in connection with the Transaction (including providing all
information necessary to make any such filing); provided that each of the Buyer
and the Company shall have the right to review and provide comments on any such
materials prior to their filing.

7.4 Notification. From the date hereof until the Closing Date, the Company shall
disclose to the Buyer, promptly upon discovery thereof, in writing (in the form
of updated schedules), any material variances from the representations and
warranties contained in Articles IV and V which, individually or in the
aggregate, have resulted in or would reasonably be expected to result in, any
condition to the obligation of any Party to effect the Transaction not being
satisfied. Such disclosures shall amend and supplement the appropriate Schedules
delivered on the date hereof but, except as set forth below, will not cure any
breach of any representation or warranty made in respect of the matters that are
the subject of any such disclosure that would otherwise occur without giving
effect to the relevant supplemental

 

50



--------------------------------------------------------------------------------

information. Notwithstanding the foregoing, if the matter or matters giving rise
to such supplement or amendment to the Schedule(s) arise out of changes or
events occurring after the date of this Agreement and not from any failure of a
representation or warranty to be true and correct as of the date of this
Agreement (“Post-Signing Changes”), such Post-Signing Changes shall not be
deemed to result in a breach of any representation or warranty. If the
Post-Signing Changes result in a Material Adverse Change of the Company, then
the Buyer and Merger Sub shall have the right to terminate this Agreement in
accordance with Section 8.1(d) (without giving effect to the cure period), in
which event neither the Buyer or Merger Sub nor the Holders and the Company
shall have any further obligations or liabilities to one another.

7.5 No Negotiation. Until such time as this Agreement shall be terminated
pursuant to Section 8.1, none of the Principal Stockholders, the Company, any of
its Subsidiaries or any of their or its Representatives or Affiliates shall, and
no such Person shall authorize or permit any other Person to, directly or
indirectly, enter into any agreement or transaction with any Person (other than
the Buyer and the Merger Sub), in each case relating to any transaction
involving the Company or any of its Subsidiaries, any purchase of any of the
assets of the Company and its Subsidiaries, or any purchase of any shares of
capital stock or other securities of the Company or any of its Subsidiaries.

7.6 Release of Liens. Prior to the Closing Date, and other than Liens related to
the Existing Debt identified on Schedule 3.1(f)(vii), the Company shall cause to
be released all Liens in and upon any of the assets of the Company and its
Subsidiaries.

7.7 Intentionally omitted.

7.8 Stockholder Approval.

(a) As soon as practicable after the date hereof, the Company shall obtain the
Sufficient Stockholder Vote, pursuant to a written stockholder consent, all in
accordance with the DGCL and the Certificate of Incorporation and Company
Bylaws.

(b) Promptly following the Effective Time (and otherwise in accordance with
DGCL), the Company shall deliver notice of the effectiveness of the Merger,
pursuant to the applicable provisions of the DGCL and the Company’s Bylaws and
Certificate of Incorporation (the “Stockholder Notice”), to all Stockholders
that did not execute such written consent informing them that this Agreement and
the Merger were adopted and approved by the stockholders of the Company and that
appraisal rights are available for their Company Stock pursuant to Section 262
of the DGCL (which notice shall include a copy of such Section 262), and shall
promptly inform Stockholders’ Representative of the date on which the
Stockholder Notice was sent. Notwithstanding the foregoing, the Company shall
give Stockholders sufficient notice to the effect that no Stockholder will be
able to exercise appraisal rights if such Stockholder has not perfected such
appraisal rights in accordance with Section 262 of the DGCL. The contact
information for the Company’s shareholders shall be provided to the Buyer to
effectuate the delivery of the Stockholder Notice in compliance with this
Section 7.8(b) within 48 hours following the Effective Time.

 

51



--------------------------------------------------------------------------------

 

7.9 Certain Tax Matters. The following provisions shall govern the allocation
responsibility as between the Buyer and the Holders for certain Tax matters
following the Closing Date. In accordance with Section 9.2(e)(vi), and unless
otherwise expressly stated in this Section 7.9, it is the intention of the
parties that the resolution of Tax matters (including the amount and payment of
any Loss attributable to Tax) shall exclusively be governed by the provisions of
this Section 7.9. Notwithstanding the foregoing, the survival period for any
claim of Losses attributable to Tax for which the Holders may be responsible
under this Section 7.9 and Section 9.2(a)(i)(C) shall be governed by the
provisions of Section 9.1, and the aggregate amount attributable to Tax for
which the Holders may be responsible under this Section 7.9 and
Section 9.2(a)(i)(C) shall be subject to the provisions of Section 9.2(e)(ii).

(a) Holders Tax Indemnification. Each of the Holders shall, severally and not
jointly, based on their respective Pro Rata Percentages, indemnify and defend
the Buyer Indemnitees and hold them harmless from and against (without
duplication) any Losses attributable to (i) all Taxes (or the non-payment
thereof) of the Company or any of its Subsidiaries for all Taxable periods
ending on or before the Closing Date and the portion through the Tax Effective
Time of any Taxable period that includes (but does not end on) the Closing Date
(“Pre-Closing Tax Period”), (ii) all Taxes of any member of an Affiliated Group
of which the Company or any of its Subsidiaries (or any predecessor of any of
the foregoing) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulation Section 1.1502-6 or any analogous or similar
state, local, or non-United States law or regulation, and (iii) any and all
Taxes of any Person (other than the Company and its Subsidiaries) imposed on the
Company or any of its Subsidiaries as a transferee or successor, by contract or
pursuant to any law, rule or regulation, which Taxes relate to an event or
transaction occurring on or before the Closing Date. Notwithstanding the
foregoing, only in connection with Tax Liability relating solely to any transfer
pricing dispute reflected on the Unaudited Financial Statements, Holders shall
only be required to indemnify and to defend the Buyer Indemnitees and hold them
harmless from and against Losses only in accordance with Section 7.9(b) below.

(b) Transfer Pricing Exception. Notwithstanding anything to the contrary in
section 7.9(a) herein, and only in connection with Tax Liability relating solely
to any transfer pricing dispute reflected on the Unaudited Financial Statements,
if within 18 months following the Closing Date the Company or any of its
Subsidiaries is assessed such Tax Liability that is in excess of 125% of the
Transfer Pricing Liability Estimate as reflected on the Unaudited Financial
Statements for any one open tax year or a combination of years, Holders shall,
severally and not jointly, based on their respective Pro Rata Percentages,
indemnify and defend the Buyer Indemnitees and hold them harmless from and
against (without duplication) any Losses attributable to all such Tax Liability
that exceeds 125% of the Transfer Pricing Liability Estimate. In no event shall
the Holders aggregate Liabilities under this Section 7.9(b) (or under Article IX
relating to said Section 7.9(b)) exceed an amount equal to the Cap Amount.

(c) Time for Reimbursement. Except as provided in Section 7.9(f) (with respect
to Taxes shown to be due on certain Tax Returns), the Holders shall reimburse
the Buyer, the Merger Sub, the Company or any of its Subsidiaries for any Taxes
that are the responsibility of the Holders pursuant to Section 7.9 (other than
7.9(b)) herein within ten (10) Business Days after (x) payment of such Taxes by
the Buyer, the Merger Sub, the Company or any of its Subsidiaries in accordance
with Section 7.9(h), and (y) presentation by the Buyer, the

 

52



--------------------------------------------------------------------------------

Merger Sub, the Company or any of its Subsidiaries to the Stockholders’
Representative of a written request for such reimbursement, which request
includes evidence of such Tax payment (but shall be subject to the provisions of
Section 9.2(e)(ii)). Reimbursement by the Holders pursuant to this section
7.9(c) shall not be subject to the Cap Amount and shall not be paid out of the
Escrow Fund, except that the Buyer, the Merger Sub, the Company or any of its
Subsidiaries shall have the right, but not the obligation, to demand that
payment of any reimbursement hereunder shall be made out of the Escrow Fund in
the event that the Holders fail to comply with the terms of this Section 7.9(c),
and upon the payment of any such reimbursement out of the Escrow Fund the
Holders shall be obligated to immediately deposit with the Escrow Fund an amount
that is not less than said reimbursement amount. For the avoidance of doubt, any
claim pursuant to Section 7.9(b) shall not be governed by this Section 7.9(c)
but shall be governed by and the process for making payment thereon shall be in
accordance with Article IX.

(d) Closing of Taxable Period. The Holders and the Buyer shall, to the extent
permitted by applicable Legal Requirements, elect with the relevant Governmental
Authorities to close the Taxable period of the Company and its Subsidiaries at
11:59 p.m. on the Closing Date. In the case of any Taxable period that includes
(but does not end on) the Closing Date (a “Straddle Period”), the amount of any
Taxes based on or measured by income or receipts of the Company or any of its
Subsidiaries and the amount of any sales, use, employment or withholding Taxes
of the Company or any of its Subsidiaries shall be determined based on an
interim closing of the books as of 11:59 p.m. on the Closing Date (the “Tax
Effective Time”) (and for such purpose, the Taxable period of any partnership or
other pass-through entity in which the Company or any of its Subsidiaries holds
a beneficial interest shall be deemed to terminate at such time) and the amount
of other Taxes of the Company or any of its Subsidiaries for a Straddle Period
that relate to the Pre-Closing Tax Period shall be deemed to be the amount of
such Tax for the entire Taxable period multiplied by a fraction the numerator of
which is the number of days in the Taxable period ending on and including the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

(e) Buyer and Company Indemnification. The Buyer and the Company shall indemnify
the Holders and hold them harmless from and against any Losses attributable to
all Taxes (or the non-payment thereof) of the Company for which the Holders are
not required to indemnify the Company pursuant to Section 7.9(a) or 7.9(b). The
Buyer and the Company shall (without duplication) reimburse each Holder for any
Taxes that are the responsibility of the Buyer and the Company pursuant to this
Section 7.9(e) within ten (10) Business Days after (x) payment of such Taxes by
such Holder and (y) presentation by such Holder to the Company of a written
request for such reimbursement, which request includes evidence of such Tax
payment. The Buyer shall not cause or permit the Company to file any amended Tax
Return relating to any Pre-Closing Tax Period that could have an adverse effect
on the Holders without the prior written consent of the Stockholders’
Representative, such consent not to be unreasonably withheld, conditioned or
delayed.

(f) Responsibility for Filing Tax Returns. The Company shall prepare or cause to
be prepared and file or cause to be filed all Tax Returns of the Company that
are due after the Closing Date, but that relate exclusively to Taxable periods
ending on or before the Closing Date. Any expenses incurred by the Buyer in
preparation of said Tax Returns shall be calculated as part of the Stockholders’
Transaction Expenses. Each such Tax Return shall (i) be

 

53



--------------------------------------------------------------------------------

delivered to the Stockholder Representative no later than ten (10) Business Days
prior to filing or the due date of such Tax Return, whichever is sooner, and
(ii) not be filed unless it is approved by the Stockholder Representative prior
to filing, such approval not to be unreasonably withheld, conditioned or
delayed. The Buyer shall prepare or caused to be prepared and file or cause to
be filed all Straddle Period Tax Returns of the Company. Each such Tax Return
shall (i) be delivered to the Stockholders’ Representative no later than ten
(10) Business Days prior to filing or the due date of such Tax Return, whichever
is sooner, and (ii) not filed unless, to the extent it relates to any
Pre-Closing Tax Period or portion thereof, it is approved by the Stockholders’
Representative prior to filing, such approval not to be unreasonably withheld,
conditioned or delayed. The Buyer and the Stockholders’ Representative shall
consult and cooperate as to any elections to be made on Tax Returns of the
Company for periods ending on or before 11:59 p.m. on the Closing Date.

(g) Cooperation on Tax Matters.

(i) The Buyer and the Company, on the one hand, and the Holders, on the other
hand, shall cooperate fully, as and to the extent reasonably requested by the
other Party, in connection with the filing of Tax Returns pursuant to this
Section 7.9 and any Tax Contest. Such cooperation shall include the retention
and (upon the other Party’s request) the provision of records and information
that are reasonably relevant to any such Tax Return or Tax Contest and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Company and
each Holder agree (A) to retain all books and records with respect to Tax
matters pertinent to the Company relating to any taxable period beginning before
the Closing Date until the expiration of the applicable statute of limitations
(and, to the extent notified by the Buyer or the Holders, any extensions
thereof) of the respective Taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) to give the other
Parties reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other Party so requests, the
Company or such Holder, as the case may be, shall allow the other Party to take
possession of such books and records.

(ii) The Buyer and each Holder further agree, upon request, to use reasonable
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the Transaction contemplated by this Agreement).

(iii) The Buyer and each Holder further agree, upon request, to provide the
other Party with all information that either Party may be required to report
pursuant to Section 6043 of the Code, Section 6043A of the Code, and all
Treasury Regulations promulgated thereunder.

(h) Tax Contests.

(i) General Rule. Except as otherwise provided in this Section 7.9(h), the Party
responsible for the Taxes under Sections 7.9(a), 7.9(b), 7.9(c), 7.9(d) and
7.9(e) that

 

54



--------------------------------------------------------------------------------

is the subject of a Tax Contest shall control and bear the cost of the conduct
of such Tax Contest, including determining actions taken to pay, dispute,
compromise or settle such Taxes (except with respect to Tax Contests relating to
transfer pricing matters, which shall in all cases be controlled by the Buyer
and costs borne by the Buyer, subject to indemnification rights pursuant to
Section 7.9(b) and Article IX); provided, however, neither the Holders, on the
one hand, nor the Buyer and the Company, on the other hand, may compromise or
settle any such Tax Contest in a manner that would reasonably be expected to
adversely affect the other Party or Parties with respect to any Taxable period
for which such other Party or Parties are responsible pursuant to this
Section 7.9, without the prior written consent of such other Party or Parties
(which consent shall not be unreasonably withheld, conditioned or delayed). In
the event a Tax Contest involves multiple Taxable periods, with respect to one
or more of which the Buyer is responsible for the Taxes and one or more of which
the Holders are responsible for the Taxes, then, except as otherwise provided in
this Section 7.9(h), the control and the cost of the conduct of the Tax Contest
shall be shared accordingly and each Party shall cooperate fully, as and to the
extent reasonably requested by the other Party, in the conduct of such Tax
Contest.

(ii) Straddle Periods. In the case of any Straddle Period, the Buyer shall
control the conduct of such Tax Contest, and the Holders shall have the right to
participate in such Tax Contest to the extent the proceedings relate to any
matter which may give rise to an indemnification payment by the Holders under
this Section 7.9, or to the extent the proceedings may materially adversely
affect the Holders’ liability for Taxes relating to the Company. The Party
receiving the notice of such Tax Contest will provide the other Party with
notice in writing of such Tax Contest involving the Company within thirty
(30) days (unless action is required sooner, then as soon as possible) of
receiving such notice from the Governmental Authority. If the non-notifying
Party does not respond within thirty (30) days (unless action is required
sooner, then as soon as possible) of any such notice, such Party will be deemed
to have elected not to participate in such Tax Contest. The Buyer shall not
settle any such Tax Contest in a manner that would be reasonably expected to
materially adversely affect the Holders, or any of them, without the prior
written consent of the Holders (which consent shall not be unreasonably
withheld, conditioned or delayed). Any consent required to be given by the
Holders may be given by the Stockholders’ Representative and if given, shall be
binding on all the Holders. In any Tax Contest involving a Straddle Period where
Holders elect to participate, each Party shall bear its own costs for
participating in such Tax Contest, and both Parties shall cooperate in good
faith before any final resolution is reached. Notwithstanding anything else set
forth herein to the contrary, the Holders, acting through Stockholders’
Representative, at the Holders’ expense (including, without limitation,
reimbursement by Holders of the Buyer’s and the Company’s out-of-pocket expenses
incurred in connection with such contest), shall have the right to require the
Company to contest any asserted Straddle Period Tax deficiencies for which
Holders would have liability under this Section 7.9.

(i) Tax-Sharing Agreements. All Tax-sharing agreements or similar agreements
with respect to or involving Company and its Subsidiaries shall be terminated as
of the day before the Closing Date and, from and after the Closing Date, the
Company and its Subsidiaries shall not be bound thereby or have any liability
thereunder.

 

55



--------------------------------------------------------------------------------

 

(j) Transfer Taxes. All transfer, documentary, sales, use, stamp, registration
and other similar Taxes, and all conveyance fees, recording charges and other
fees and charges (including any penalties and interest) incurred in connection
with the consummation of the Transaction shall be paid one-half by the Buyer and
one-half by the Holders (by their inclusion as Stockholders’ Transaction
Expenses).

(k) For all purposes of this Agreement, and irrespective of their actual timing
or treatment for Tax purposes, any deductions resulting from the payment of any
amount pursuant to the Personnel Transaction Costs shall be considered to arise
in and to be properly allocable to the Tax period beginning on the day after the
Closing Date and shall not be considered to arise in or to be allocable to any
Pre-Closing Tax Period.

7.10 New Employment Arrangements. Buyer will offer substantially all of the
United States employees “at-will” employment by Buyer except the employees set
forth on Schedule 7.10, to be effective as of the Closing Date (or as soon as
practicable thereafter), upon proof of a legal right to work in the United
States. Such “at-will” employment will: (a) be set forth in offer letters on
Buyer’s standard form (each, an “Offer Letter”), (b) be subject to and in
compliance with Buyer’s applicable policies and procedures, including, but not
limited to, employment background checks and the execution of an employee
proprietary information agreement governing employment conduct and performance,
(c) have terms, including the position and salary, which will be determined by
Buyer, (d) include, if applicable, a waiver by the Employee of any future
equity-based compensation to which such employee may otherwise have been
eligible, (e) supersede any prior express or implied employment agreements,
arrangements, representations, or offer letters in effect prior to the Closing
Date, and (f) include agreements providing for non-competition with the business
of the Company, each Subsidiary of the Company, Buyer and the Surviving
Corporation, non-solicitation of the customers and employees of the Company,
each Subsidiary of the Company, Buyer and the Surviving Corporation following
the termination of such employee, arbitration and release of claims. Each
employee of the Company or any Company Subsidiary who remains an employee of
Buyer or the Surviving Corporation after the Closing Date shall be referred to
hereafter as a “Continuing Employee.” Continuing Employees shall be eligible to
receive benefits consistent with Buyer’s applicable human resources policies.
Continuing Employees shall execute the restrictive covenants agreement required
to be executed by Buyer’s employees.

7.11 Payment of Personnel Transaction Costs. As soon as practicable after the
Closing but in no event later than the next regularly scheduled payroll date
(except as otherwise set forth in the applicable employee’s transaction bonus
agreement), the Buyer shall pay (i) transaction bonuses in accordance with the
applicable agreement granting such bonus (other than with respect to Vincent
Estrada only, in accordance with his agreement as modified), (ii) severance for
employees of the Company and its Subsidiaries terminated immediately prior to
the Closing (inclusive of any accrued vacation and payroll taxes but exclusive
of any sick time or personal time) and (iii) accrued vacation time in excess of
80 hours to Continuing Employees as specifically provided for in Schedule 7.11.

 

56



--------------------------------------------------------------------------------

 

ARTICLE VIII

TERMINATION

8.1 Termination Events. By written notice given prior to or at the Closing,
subject to Section 8.2, this Agreement may be terminated as follows:

(a) Automatically without any further action of any party hereto, if the
Transaction has not been consummated on or prior to October 22, 2010 (the
“Closing Deadline”);

(b) by the Buyer, in the event of any change that, individually or in the
aggregate, has resulted in a Material Adverse Change of the Company;

(c) by the Buyer, if the Company or any Principal Stockholder shall have
breached any of their representations, warranties, covenants or agreements
herein such that the condition to Closing set forth in either Section 3.1(a) or
3.1(b), as applicable, would not be satisfied on the date of such termination
and such breach shall not have been cured within five (5) Business Days of
receipt of notice of such breach;

(d) by the Stockholders’ Representative, if the Buyer or the Merger Sub shall
have breached any of their representations, warranties, covenants or agreements
herein such that the condition to Closing set forth in either Section 3.2(a) or
3.2(b), as applicable, would not be satisfied on the date of such termination
and such breach shall not have been cured within five (5) Business Days of
receipt of notice of such breach; or

(e) by the mutual written consent of the Buyer and the Stockholders’
Representative.

8.2 Effect of Termination. In the event of termination by any Party pursuant to
Section 8.1, written notice thereof shall promptly be given to the other Parties
and the Transaction shall be terminated, without further action by any Party. If
this Agreement is terminated pursuant to Section 8.1, all Liabilities and
obligations of the Parties under this Agreement will terminate, except that the
obligations of the Parties in this Section 8.2, the confidentiality provisions
in Section 7.1, Section 10.1, Section 10.3 and the provisions of Article IX will
survive; provided, however, that nothing herein shall relieve or release any
Party from any liability arising out of fraud or any willful breach by such
Party of any of its representations, warranties, covenants or agreements set
forth in this Agreement, and all rights and remedies of the non-breaching Party
or Parties under this Agreement, at law or in equity, shall be preserved
unimpaired.

ARTICLE IX

SURVIVAL, INDEMNIFICATION AND RELATED MATTERS

9.1 Survival. Except as otherwise expressly set forth in this Agreement, the
representations, warranties, covenants and agreements of the Company, the
Principal Stockholders, the Holders, the Buyer and the Merger Sub in this
Agreement and the Ancillary Agreements, and the rights of the Parties to seek
indemnification with respect thereto, shall

 

57



--------------------------------------------------------------------------------

survive the Closing for eighteen (18) months following the Closing Date, except
for the representations, warranties and indemnity obligations contained in
(i) 4.16 (Employee Benefit Plans), which shall survive until the earlier of
thirty (30) days past the applicable statute of limitations (taking into account
any extensions) or 11:59PM (EST) on December 31, 2014, (ii) Sections 4.1
(Organization and Corporate Power), 4.2 (Authorization of Transaction), 4.3
(Capitalization), 4.9 (Title to Assets), 4.13 (Brokerage), 5.1 (Organization and
Power), 5.2 (Authorization) and 5.4 (Title), which shall survive until the
earlier of thirty (30) days past the applicable statute of limitations or
11:59PM (EST) on December 31, 2014, and (iii) Sections 7.9(a) (Holders Tax
Indemnification), 7.9(c) (Time for Reimbursement), 7.9(d) (Closing of Taxable
Period), 7.9(e) (Buyer and Company Tax Indemnification), 7.9(f) (responsibility
to File Tax Returns), 7.9(g) (Cooperation on Tax Matters) and 7.9(h) (Tax
Contests) which shall survive until the earlier of thirty (30) days past the
applicable statute of limitations or 11:59PM (EST) on December 31, 2014; and
except as otherwise expressly set forth in this Agreement no claim for any
Losses may be brought on account of any of the foregoing beyond the earlier to
occur of the applicable survival period or 11:59PM (EST) on December 31, 2014.
The sections enumerated in clauses (i), (ii) and (iii) in this Section 9.1 shall
be referred to herein collectively as the “Designated Representations”.
Notwithstanding the foregoing, any representation, warranty, covenant or
agreement in respect of which indemnity may be sought under this Agreement, and
the indemnity with respect thereto, shall survive the time at which it would
otherwise terminate pursuant to this Section 9.1 if a written notice relating to
the event giving rise to such right or potential right of indemnity shall have
been given to the party against whom such indemnity may be sought prior to such
time. In any such case, such representation, warranty, covenant or agreement
shall survive, only for the purposes of claims for indemnity related to such
event and not for the purposes of claims for indemnity related to any other
event, until any claim for indemnity related to such event is resolved.

9.2 Indemnification.

(a) Indemnity Obligation of the Holders.

(i) Subject to the terms, conditions and limitations contained in this Article
IX, each of the Holders, severally and not jointly, based on their respective
Pro Rata Percentages, shall indemnify, defend and hold harmless the Company and
the other Buyer Indemnitees from and against, and pay to the Company and, if
appropriate, the other Buyer Indemnitees, any loss, deficiency, damage,
liability, claim, action, obligation, cost, Tax, expense or other charge
(including interest, penalties, reasonable legal, accounting, consultant and
expert fees and expenses) (each, a “Loss”), which the Company or the other Buyer
Indemnitees may suffer, sustain or become subject to:

(A) as a result of the breach by the Company of any representation or warranty
made by the Company in this Agreement or any Ancillary Agreement;

(B) as a result of the breach by the Company of any covenant or other agreement
made by the Company in this Agreement or any Ancillary Agreement;

(C) in respect of Taxes in accordance with Section 7.9, whether or not disclosed
on any Schedule;

 

58



--------------------------------------------------------------------------------

 

(D) as a result of any Third Party Proceeding arising out of or relating to the
acquisition of the capital stock of HCRIC, Inc by the Company from Manor Care,
Inc. pursuant to that certain Stock Purchase Agreement, dated November 7, 2006,
by and between the Company and Manor Care, Inc. and any transactions
contemplated therein, whether or not disclosed on any Schedule;

(E) as a result of any Third Party Proceeding arising out of or relating to any
Actions by Stockholders in connection with or arising from the consummation of
the transactions contemplated herein, including the exercise of dissenters
rights pursuant to Section 262 of the DGCL;

(F) as a result of any Third Party Proceeding arising out of or relating to any
prior discussions, letters of intent or agreements with Medquist Inc. entered
into prior to the Closing, whether or not disclosed on any Schedule;

(G) as a result of the loss of a Terminated Customer, whether or not disclosed
on any Schedule;

(H) relating to any Existing Debt as of the Closing Date that is not paid at
Closing, other than as set forth in Schedule 3.1(f)(vii) relating to the
Existing Debt arising from the agreements with RBS Citizens, N.A. referenced
therein;

(I) arising from or otherwise relating to any Stockholders’ Transaction Expense
not deducted from the Merger Consideration as set forth in Schedule 2.5,
whenever arising or submitted to the Company; and

(J) relating to any litigation matters disclosed in Schedule 4.22 of the
Schedules.

(ii) Subject to the terms, conditions and limitations contained in this
Article IX, and only in the event that (i) the Escrow Amount is no longer held
in escrow pursuant to the terms of the Escrow Agreement or the Escrow Fund has
been reduced to zero and (ii) Losses payable pursuant to Section 9.2(a)(i) have
not been fully satisfied, each of the Principal Stockholders, severally and not
jointly, based on their respective Principal Stockholder Pro Rata Percentages,
shall indemnify, defend and hold harmless the Company and the other Buyer
Indemnitees from and against, and pay to the Company, and, if appropriate, the
other Buyer Indemnitees, without duplication of any amounts payable pursuant to
Section 9.2(a)(i), any unpaid portion of such Losses. The provisions of this
Section 9.2(a)(ii) shall not apply to Section 9.2(a)(i)(C) and Section 7.9 of
this Agreement, other than subsection 7.9(b) (Transfer Pricing Exception) which
shall be governed by this Section 9.2(a)(ii). For the avoidance of doubt, the
indemnity obligations contained in Section 9.2(a)(i)(C) and Section 7.9 (other
than subsection 7.9(b) which shall be subject to the 18 month survival period
set forth in Section 7.9(b)), shall survive until the earlier of thirty
(30) days past the applicable statute of limitations or 11:59PM (EST) on
December 31, 2014, shall not be subject to the Cap Amount, and shall not be paid
out of the Escrow Amount (except as provided in Section 7.9(c)) but rather shall
be paid by the Holders or the Buyer, as the case may be, in accordance with the
terms of Section 7.9 herein. The foregoing indemnity obligations shall, however,
be subject to the limitations set forth in Section 9.2(e)(ii) below.

 

59



--------------------------------------------------------------------------------

 

(iii) Subject to the terms and conditions contained in this Article IX, each
Principal Stockholder (as to himself, herself or itself only) shall indemnify,
defend and hold harmless the Buyer, its Affiliates and their Respective
Representatives (collectively, the “Buyer Indemnitees”) from and against, and
pay to the Buyer Indemnitees, any Loss that any Buyer Indemnitee may suffer,
sustain or become subject to arising from, relating to or otherwise in respect
of any breach by such Principal Stockholder of: (A) any representation or
warranty made by such Principal Stockholder in Article V or any Ancillary
Agreement, or (B) the covenants or other agreements made by the Principal
Stockholders in this Agreement or any Ancillary Agreement.

(iv) Subject to Section 9.2(a)(vi), with respect to each indemnification payment
required to be made by the Holders pursuant to this Section 9.2 other than
Section 9.2(a)(ii) and Section 9.2(a)(iii) (and subject to the limitations and
conditions set forth in Sections 9.2(d) and 9.2(e)):

(A) Each Holder shall be liable for an amount equal to his, her or its Pro Rata
Percentage of the amount of such indemnification payment.

(B) Except with respect to the indemnity obligations contained in
Section 7.9(a), Section 7.9(c), Section 7.9(d), Section 7.9(f) and
Section 9.2(a)(i)(C), during the period the Escrow Amount is held in escrow
pursuant to the terms of the Escrow Agreement, the Company and the other Buyer
Indemnitees shall seek payment first out of the Escrow Amount pursuant to the
Escrow Agreement. The provisions of this Section 9.2(a)(iv)(B) shall not apply
to Section 9.2(a)(i)(C) and Section 7.9 of this Agreement, other than subsection
7.9(b) (Transfer Pricing Exception) which shall be governed by
Section 9.2(a)(iv)(B)). For the avoidance of doubt, the indemnity obligations
contained in Section 9.2(a)(i)(C) and Section 7.9 (other than subsection 7.9(b)
which shall be subject to the 18 month survival period set forth in
Section 7.9(b)), shall survive until the earlier of thirty (30) days past the
applicable statute of limitations or 11:59PM (EST) on December 31, 2014, shall
not be subject to the Cap Amount, and shall not be paid out of the Escrow Amount
(except as provided in subsection 7.9(c)) but rather shall be paid by the
Holders or the Buyer, as the case may be, in accordance with the terms of
Section 7.9 herein. The foregoing indemnity obligations shall, however, be
subject to the limitations set forth in Section 9.2(e)(ii) below.

(v) Subject to Section 9.2(a)(vi), with respect to each indemnification payment
required to be made by a Principal Stockholder pursuant to Section 9.2(a)(ii)
(subject to the limitations and conditions set forth in Sections 9.2(d) and
9.2(e)), and except with respect to the indemnity obligations contained in
Section 7.9(a), Section 7.9(c), Section 7.9(d), Section 7.9(f) and
Section 9.2(a)(i)(C), during the period the Escrow Amount is held in escrow
pursuant to the terms of the Escrow Agreement, the Buyer Indemnitees shall seek
payment first out of the Escrow Fund pursuant to the

 

60



--------------------------------------------------------------------------------

Escrow Agreement. If any amounts are paid out of the Escrow Fund pursuant to
Section 9.2(a)(ii) or as a result of any breach of a representation contained in
a Letter of Transmittal, the Stockholders’ Representative shall cause the Escrow
Agent to reduce the amounts that would otherwise be payable from the Escrow Fund
to the Holder whose breach created such indemnification payment (it being the
intent of the Parties, as between the Holders, that such Holder should pay all
amounts arising from its breach).

(vi) Notwithstanding anything in this Agreement to the contrary, for so long as
the Escrow Amount is held in escrow pursuant to the terms of the Escrow
Agreement, (A) the Company and the Buyer Indemnitees shall be entitled to seek
payment out of the Escrow Fund for any Losses that are indemnifiable hereunder
(including under subsection 7.9(c) hereof) as if the Holders and Principal
Stockholders are jointly and severally liable for all indemnification
obligations and (B) references to the Holders or the Principal Stockholders
providing indemnity based on their respective Pro Rata Percentages or Principal
Stockholder Pro Rata Percentages shall not be read as imposing any limitation on
the amount of Losses that the Company or the Buyer Indemnitees are entitled out
of the Escrow Funds.

(b) Buyer’s Indemnity Obligation. Subject to the terms and conditions contained
in this Article IX, the Buyer agrees to indemnify the Holders and their
respective members, officers, employees, controlling persons and Affiliates
(collectively, the “Stockholder Indemnitees”) and to hold them harmless from and
against any Loss which any Stockholder Indemnitee may suffer, sustain or become
subject to, as a result of (i) the breach by the Buyer or the Merger Sub of any
representation or warranty made by the Buyer or the Merger Sub in this Agreement
or any Ancillary Agreement, (ii) the breach by the Buyer or the Merger Sub of
any covenant or other agreement made by the Buyer or the Merger Sub in this
Agreement or any Ancillary Agreement or (iii) Taxes payable by the Buyer, the
Merger Sub or the Company pursuant to Section 7.9.

(c) Procedure.

(i) If any Stockholder Indemnitee or any Buyer Indemnitee seeks indemnification
under this Section 9.2, such party (the “Indemnified Party”) shall give written
notice to the party or parties from whom or which such Indemnified Party is
seeking indemnification under this Agreement (the “Indemnifying Party”) of the
facts and circumstances giving rise to the claim, which in the case of a Buyer
Indemnitee shall mean notice to the Stockholders’ Representative. In that
regard, if any Proceeding shall be brought or asserted in writing by any third
party (“Third Party Proceeding”) for which an Indemnified Party may seek
indemnification pursuant to this Section 9.2, the Indemnified Party shall
promptly notify the Indemnifying Party of the same in writing, specifying in
reasonable detail (if known) the basis of such claim and the facts pertaining
thereto, and the Indemnifying Party, if it so elects by written notice to the
Indemnified Party prior to the expiration of the Dispute Period, shall assume
and control the defense thereof (and shall consult with the Indemnified Party
with respect thereto), including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of expenses.
Notwithstanding the foregoing, the failure of an Indemnified Party to give any
notice contemplated by this Section 9.2(c)(i) will not affect the rights or
obligations

 

61



--------------------------------------------------------------------------------

of any party hereunder except and only to the extent that, as a result of such
failure, the Indemnifying Party’s ability to remedy, contest, defend or settle
with respect to such Third Party Proceeding is actually prejudiced thereby.

(ii) If the Indemnifying Party elects to assume and control the defense, prior
to the expiration of the Dispute Period as provided in Section 9.2(c)(i) above,
the Indemnified Party shall have the right to employ counsel separate from
counsel employed by the Indemnifying Party in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of the Indemnified
Party, unless (A) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, (B) there exists a conflict of interest between
the interests of the Indemnified Party and the Indemnifying Party, or (C) the
Indemnifying Party has failed to assume the defense and employ counsel; provided
that the Indemnifying Party shall only be entitled to assume the defense of a
Third Party Proceeding if (1) such Indemnified Party agrees in writing to be
fully responsible for all Losses relating to such Third Party Proceeding, or
(2) such Third Party Proceeding is not a Proceeding that seeks an injunction or
equitable relief against the Indemnified Party (but in that case, only to such
extent). Notwithstanding anything to the contrary in the foregoing, in no event
shall the Indemnifying Party be liable for the fees and expenses of more than
one counsel (in addition to any local counsel) for all Indemnified Parties in
connection with any one Third Party Proceeding or separate but similar or
related Third Party Proceedings in the same jurisdiction arising out of the same
general allegations or circumstances. The Indemnifying Party shall not be liable
for any settlement of any Third Party Proceeding that is effected without the
written consent of the Indemnifying Party.

(iii) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute the claim described in notice contemplated by Section 9.2(c)(i) or fails
to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes the claim described in such notice, the Loss in the
amount specified in the notice will be conclusively deemed a liability of the
Indemnifying Party under Section 9.2(a) and the Indemnifying Party shall pay the
amount of such Loss (subject to the provisions of this Article IX) to the
Indemnified Party on demand.

(d) Calculation of Loss.

(i) In calculating the amount of any Loss hereunder, the amount of such Loss
shall be reduced by any amounts actually recovered by the Indemnified Party
under insurance policies (net of the costs of such collection).

(ii) The Parties will, to the extent permitted by law, treat any payment or
receipt of Losses or indemnification under this Article IX as an adjustment to
the Merger Consideration on all Tax Returns.

(e) Limitations. The following provisions shall apply notwithstanding any other
provision contained in this Article IX or in Article VII hereof:

(i) Except in respect of any Loss in connection with claims arising from fraud
or willful misconduct on the part of the Buyer, the Principal Stockholders or
the Company in connection with the Transaction or a breach of a Designated
Representation, the aggregate liability for indemnification pursuant to
Section 7.9(b), Sections 9.2(a)(i)(A), 9.2(a)(ii) (as it relates to Losses
payable pursuant to Section 9.2(a)(i)(A)), Section 9.2(a)(i)(G), and 9.2(a)(iii)
shall not exceed the Cap Amount.

 

62



--------------------------------------------------------------------------------

 

(ii) In no event shall the aggregate of all Losses under this Agreement,
including under Article IX or Article VII for which the Holders or the Principal
Stockholders may be liable exceed the Merger Consideration, and (y) in no event
shall any particular Holder or Principal Stockholder’s liability for Losses
under this Article IX or under Article VII exceed such Person’s Pro Rata
Percentage of the Merger Consideration.

(iii) Except in respect of any Loss in connection with claims arising from fraud
or willful misconduct on the part of the Buyer, the Principal Stockholders or
the Company in connection with the Transaction or a breach of a Designated
Representation, in no event shall any Party be liable pursuant to
Section 9.2(a)(i)(A), 9.2(a)(iii)(A) or 9.2(b) unless and until the aggregate
amount of all such Losses exceeds $50,000 (the “Basket”), after which point the
Holders, the Principal Stockholders or the Buyer, as applicable, shall be liable
for the amount of all such Losses.

(iv) Losses shall not include any punitive damages, consequential damages,
damages for lost profits or damages for diminution in value other than with
respect to (A) fraud and willful misconduct, or (B) any such damages awarded to
a Third Party in connection with a Third Party Proceeding.

(v) Losses attributable to Section 9.2(a)(i)(G) shall be calculated solely in
accordance with the Customer Loss Liquidated Damages definition.

(vi) Losses attributable to Taxes shall be solely resolved in accordance with
Article VII.

(f) Materiality. Each of the representations and warranties that contains any
“Material Adverse Effect,” “in all material respects,” or other materiality (or
correlative meaning) qualification shall be deemed to have been given as though
there were no such qualification for purposes of determining the amount of
Losses under this Article IX, but not for purposes of determining the accuracy
of any representation or warranty.

(g) Exclusive Remedies. Except for injunctive action or other equitable
remedies, or fraud or willful misconduct, the remedies provided in this Article
IX shall be exclusive remedies of the Parties after the Closing in respect of
any matter arising out of or in connection with this Agreement or any Ancillary
Agreement.

(h) With respect to the exceptions for “fraud” and “willful misconduct”
contained in this Article IX in a cause of action by the Buyer against any
Person arising hereunder for “fraud” or “willful misconduct,” in no event shall
any Holder be liable for

 

63



--------------------------------------------------------------------------------

any Losses recoverable from said Person arising from said fraud or willful
misconduct. The foregoing shall not otherwise limit the Buyer’s right to recover
Losses under this Article IX which may be the subject of alternative
indemnifiable claims hereunder, subject at all times to the limitations
applicable to any such claims under this Article IX.

9.3 Manner of Payment.

(a) In the event that the Escrow Amount is no longer held in escrow pursuant to
the terms of Escrow Agreement or the Escrow Fund has been reduced to zero, any
indemnification owing to a Buyer Indemnitee by any Holder (including any
Principal Stockholder) pursuant to this Article IX shall be effected within
fifteen (15) Business Days after the determination thereof by wire transfer of
immediately available funds from such Holder to an account designated in writing
by the applicable Buyer Indemnitee.

(b) Any indemnification owing to a Stockholder Indemnitee by the Buyer pursuant
to this Article IX shall be effected within fifteen (15) Business Days after the
determination thereof by wire transfer of immediately available funds from the
Buyer to an account designated in writing by the applicable Stockholder
Indemnitee.

ARTICLE X

ADDITIONAL AGREEMENTS

10.1 Press Releases and Announcements. No press releases or other announcements
to the employees, customers or suppliers of the Company related to this
Agreement, any Ancillary Agreement or the Transaction shall be issued without
the mutual approval of the Buyer and the Stockholders’ Representative; provided,
however, that the Buyer shall issue a press release after the stock market
closes on October 21, 2010.

10.2 Further Assurances. The Parties hereto each agree to execute such other
documents or agreements or do such other acts as may be reasonably necessary or
desirable for the implementation of this Agreement and the consummation of the
Transaction. In addition, the Buyer agrees to cooperate reasonably with the
Stockholders’ Representative, at Stockholders’ Representatives expense, to the
extent the Stockholders’ Representative requests access to documents, employees
or data in the event that the Stockholders become the subject of an audit or
investigation by a Governmental Authority.

10.3 Expenses. Except as otherwise provided herein, the Buyer and the Merger Sub
on the one hand and the Company and the Holders on the other hand will pay all
of their own fees, costs and expenses (including fees, costs and expenses of
legal counsel, investment bankers, brokers or other representatives and
consultants and appraisal fees, costs and expenses) incurred in connection with
the negotiation of this Agreement, the performance of their obligations
hereunder and the consummation of the Transaction.

10.4 Stockholders’ Representative. Beecken Petty O’Keefe & Company, LLC has been
irrevocably constituted and appointed stockholder’s representative (the
“Stockholders’ Representative”) for the Holders listed on Schedule 2.5 hereof
(each a “Preferred Holder” and

 

64



--------------------------------------------------------------------------------

collectively, the “Preferred Holders”), as such Preferred Holders’ agent and
attorney-in-fact, with full power and authority to act, including full power of
substitution, in his, her or its name and on his, her or its behalf with respect
to all matters arising from or in any way relating to this Agreement, the Escrow
Agreement and any other agreement entered into in connection with this Agreement
(including the Ancillary Agreements) or the Transaction, including to do all
things and to perform all acts required or deemed advisable, in its sole
discretion, in connection with the Transaction as fully as such Preferred Holder
could if then personally present and acting alone. Without limitation, (i) any
communication or other delivery validly delivered to the Stockholders’
Representative shall be deemed to have been validly delivered to each such
Preferred Holder, (ii) any consent given or waiver of any provision of this
Agreement, the Escrow Agreement or any other agreement entered into in
connection with this Agreement, by the Stockholders’ Representative shall be
binding upon each Preferred Holder, and (iii) except as otherwise provided in
Section 11.1, the Stockholders’ Representative is hereby authorized to execute
for and on behalf of each Preferred Holder any amendment to this Agreement, the
Escrow Agreement or any other agreement entered into in connection with this
Agreement. This appointment of agency and this power of attorney is coupled with
an interest and shall be irrevocable and shall not be terminated by any
Principal Stockholder or by operation of law. Neither the Stockholders’
Representative nor any agent employed by it shall incur any liability to any
Preferred Holder by virtue of the failure or refusal of the Stockholders’
Representative for any reason to consummate the Transaction or relating to the
performance of its other duties hereunder or any of its omissions or actions
with respect thereto. The Preferred Holders, jointly and severally, agree to
indemnify the Stockholders’ Representative, his successors, assigns, agents,
attorneys and affiliates (the “Stockholders’ Representative Parties”) and to
hold the Stockholders’ Representative Parties harmless against any and all
losses, liabilities or expenses incurred without bad faith on the part of the
Stockholders’ Representative and arising out of or in connection with his duties
as Stockholders’ Representative, including the reasonable costs and expenses
incurred by the Stockholders’ Representative in defending against any claim or
liability in connection herewith or the Escrow Agreement.

ARTICLE XI

MISCELLANEOUS

11.1 Amendment. This Agreement may be amended or modified in whole or in part at
any time by an agreement in writing among the Company, the Buyer, the Merger Sub
and the Stockholders’ Representative; provided, however, that any amendment
which adversely and disproportionately affects a particular Principal
Stockholder relative to the other Principal Stockholders shall also require the
written approval of such Principal Stockholder.

11.2 Waiver. Any term or provision of this Agreement may be waived in writing at
any time by the Buyer, the Company, the Merger Sub and the Stockholders’
Representative; provided, however, that any waiver which adversely and
disproportionately affects a particular Principal Stockholder relative to the
other Principal Stockholders, shall also require the written approval of such
Principal Stockholder. Any waiver effected pursuant to this Section 11.2 shall
be binding. No failure to exercise, and no delay in exercising, any right, power
or privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude the exercise of any other
right, power or privilege. No waiver of any breach of any covenant or agreement
hereunder shall be deemed a waiver of a preceding or subsequent breach of the
same or any other covenant or agreement.

 

65



--------------------------------------------------------------------------------

 

11.3 Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed duly given (a) on the date of
delivery when personally delivered, (b) one (1) Business Day after being sent by
reputable overnight courier service (charges prepaid), (c) if sent by facsimile,
when sent (if received prior to 5:00 PM (local time of the recipient) on a
Business Day (or otherwise the next Business Day), or (d) on the date of the
next Business Day following the date indicated on the return receipt if
delivered by registered or certified mail (postage prepaid, return receipt
requested). Such notices, demands and other communication shall be sent to the
to the intended recipient as set forth on Schedule 11.3, or to such other
address or to the attention of such other Person as the recipient Party has
specified by prior written notice to the sending Party. All notices, demands and
other communications hereunder may be given by any other means (including
electronic mail), but shall not be deemed to have been duly given unless and
until it is actually received by the intended recipient.

11.4 Binding Agreement; Assignment. This Agreement and all the provisions hereof
will be binding upon and inure to the benefit of the Parties and their
respective successors, heirs, beneficiaries, representatives and permitted
assigns; provided, however, that neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned (i) by the Company without
the prior written consent of the Buyer; (ii) by any Principal Stockholder
without the prior written consent of the Company and the Buyer; or (iii) by the
Buyer without the prior written consent of the Company, except that upon written
notice to the Company and the Stockholders’ Representative, the Buyer may
(A) make a collateral assignment of its rights hereunder to any lender to the
Buyer or any of its Affiliates or (B) assign its rights and obligations
hereunder to one or more of its wholly-owned Affiliates so long as the Buyer
remains liable for all of its obligations under this Agreement.

11.5 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law and if the rights or obligations of any Party hereto under
this Agreement will not be materially and adversely affected thereby, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance here from. Upon such
determination that any term or provision is illegal, invalid or incapable of
being enforced, the Company, the Buyer and the Stockholders’ Representative
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner so
that the Transaction may be fulfilled to the extent possible.

11.6 No Strict Construction. The language used in this Agreement will be deemed
to be the language jointly chosen by the Parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any Person.
No provision of this Agreement will be interpreted in favor of, or against,
either of the parties hereto by reason of the extent to which either such Party
or its counsel participated in the drafting thereof or by reason of the extent
to which any such provision is inconsistent with any prior draft hereof or
thereof.

 

66



--------------------------------------------------------------------------------

 

11.7 Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement will be enforced and construed
as if no captions had been used in this Agreement.

11.8 Entire Agreement. This Agreement (including the Ancillary Agreements and
the Exhibits and Schedules hereto and thereto) and the Confidentiality Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both oral
and written, among the Parties with respect to the subject matter hereof;
provided that, this Agreement shall not supersede or in any way modify the terms
of the Confidentiality Agreement, which agreement shall remain in full force and
effect.

11.9 Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed an original but all of
which taken together will constitute one and the same instrument.

11.10 Governing Law; Venue.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

(b) Each of the Parties (i) consents to submit itself to the exclusive personal
jurisdiction of the courts of the State of Delaware, located in the County of
New Castle, or the United States District Court for the District of Delaware
(and appellate courts from any of the foregoing), in the event any dispute
arises out of this Agreement or the Transaction, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that any action relating to this
Agreement or the Transaction shall be brought exclusively in the courts of the
State of Delaware, located in the County of New Castle, or the United States
District Court for the District of Delaware (and appellate courts from any of
the foregoing).

11.11 Waiver of Jury Trial. EACH OF THE BUYER, THE PRINCIPAL STOCKHOLDERS, THE
STOCKHOLDERS’ REPRESENTATIVE, ON BEHALF OF THE STOCKHOLDERS, AND THE COMPANY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE BUYER OR THE COMPANY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.

11.12 Parties in Interest. This Agreement is for the sole benefit of the Parties
hereto and their permitted assigns and, except as provided under Section 7.9 and
Article IX, nothing herein express or implied shall give or be construed to give
to any Person, other than the Parties hereto and such permitted assigns, any
legal or equitable rights hereunder.

 

67



--------------------------------------------------------------------------------

 

11.13 Exhibits and Schedules. The Exhibits and Schedules constitute a part of
this Agreement and are incorporated into this Agreement for all purposes.

11.14 Certain Interpretive Matters and Definitions. Unless the context otherwise
requires, (i) all references to Sections, Articles or Schedules are to Sections,
Articles or Schedules of or to this Agreement, (ii) each term defined in this
Agreement has the meaning assigned to it, (iii) “or” is disjunctive but not
necessarily exclusive, (iv) words in the singular include the plural and vice
versa, (v) words of any gender include each other gender; the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement, (vi) each accounting term not otherwise defined herein has the
meaning assigned to it in accordance with GAAP, (vii) the terms “liabilities”
and “obligations” means all such matters of any nature, whether fixed or
contingent, known or unknown, or arising under contract, law, equity or
otherwise, and (viii) the word “including” and similar terms following any
statement will not be construed to limit the statement to matters listed after
such word or term, whether or not a phrase of nonlimitation such as “without
limitation” is used. All references to “$” or dollar amounts will be to lawful
currency of the United States of America. Any representation or warranty
contained herein as to the enforceability of a contract shall be subject to the
effect of any bankruptcy, insolvency, reorganization, moratorium or other
similar Legal Requirement affecting the enforcement of creditors’ rights
generally and to general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

[Signature Pages Follow]

 

68



--------------------------------------------------------------------------------

 

SIGNATURE PAGES TO THE AGREEMENT AND PLAN OF MERGER

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BUYER:    COMPANY: Transcend Services, Inc.    Spryance, Inc. By:    /s/ Larry
G. Gerdes    By:    /s/ Vincent Estrada Name:    Larry G. Gerdes    Name:   
Vincent Estrada Title:    Chief Executive Officer    Title:    Chief Executive
Officer MERGER SUB:    PRINCIPAL STOCKHOLDERS: Transcend Acquisition Corporation
  

Beecken Petty O’Keefe Fund II, L.P. and

Beecken Petty O’Keefe QP Fund II, L.P., as

By:    /s/ Larry G. Gerdes    Tenants in Common Name:    Larry G. Gerdes      
Title:    Chief Executive Officer    By:   

Beecken Petty O’Keefe & Company II,

LP, their General Partner

      By:   

Beecken Petty O’Keefe & Company,

LLC, its General Partner

      By:    /s/ Thomas Schlesinger       Name:    Thomas Schlesinger      
Title:    Manager and Partner       STOCKHOLDERS REPRESENTATIVE:       Beecken
Petty O’Keefe & Company, LLC       By:    /s/ Thomas Schlesinger       Name:   
Thomas Schlesinger       Title:    Manager and Partner

 

69